143 T.C. No. 4



                  UNITED STATES TAX COURT



JOHN C. BEDROSIAN AND JUDITH D. BEDROSIAN, Petitioners v.
   COMMISSIONER OF INTERNAL REVENUE, Respondent



Docket No. 12341-05.                         Filed August 13, 2014.



       Ps invested in a Son-of-BOSS transaction through a partnership
that was subject to the Tax Equity and Fiscal Responsibility Act of
1982 (TEFRA), Pub. L. No. 97-248, 96 Stat. 324. R issued an FPAA
with respect to the partnership; R included with the FPAA a notice
under I.R.C. sec. 6223(e), informing Ps of their right to opt out of the
TEFRA proceeding. The FPAA was properly mailed, but Ps claim
that they did not receive it within the time in which to file a timely
petition. Ps filed an untimely petition, which the Court dismissed; the
Court of Appeals for the Ninth Circuit upheld the dismissal. R also
issued a notice of deficiency (NOD) that duplicated the adjustments
in the FPAA and included additional adjustments. Ps filed a timely
petition with respect to the NOD. P moved for summary judgment
asking that we determine that we have jurisdiction over all of the
items in the NOD, including those that were included in the
previously issued FPAA.
                                         -2-

            Held: The partnership items did not convert to nonpartnership
      items under I.R.C. sec. 6223(e)(2) because the partnership proceeding
      was ongoing at the time the IRS mailed the FPAA.

             Held, further, the partnership items did not convert to
      nonpartnership items under I.R.C. sec. 6223(e)(3) because filing a
      petition with respect to an NOD is not substantial compliance with
      procedures for opting out of a TEFRA proceeding.

             Held, further, the Secretary did not reasonably determine under
      I.R.C. sec. 6231(g)(2) that TEFRA did not apply to the partnership.

            Held, further, we are bound by the Court of Appeals for the
      Ninth Circuit’s prior holding that we lack jurisdiction over the
      partnership items in the NOD.



      Richard E. Hodge and Steve Mather, for petitioners.

      Melanie R. Urban and Janet Reiners Balboni, for respondent.



                                      OPINION


      BUCH, Judge: This case combines a system for examining and litigating

partnership controversies that differs from typical deficiency procedures with

missteps by both the agency charged with administering this system and

petitioners’ representatives. The confluence of these missteps ultimately deprives

us of jurisdiction over the partnership items set forth in the notice of deficiency
                                        -3-

that underlies this matter--a result mandated by both the statutory scheme and

controlling precedent of the Court of Appeals for the Ninth Circuit, to which this

case is appealable. But first, some background.

                                    Background

I.    The Transaction

      The underlying transaction in this case is what has come to be known as a

Son-of-BOSS transaction, with this variant using foreign currency options. See

generally Kligfeld Holdings v. Commissioner, 128 T.C. 192 (2007); Notice

2000-44, 2000-2 C.B. 255. The Bedrosians created two entities, JCB Stone

Canyon Investments, LLC (LLC), and Stone Canyon Investors, Inc. (S

corporation), which in turn formed a third entity, Stone Canyon Partners (Stone

Canyon). On October 16, 2000, the Bedrosians timely filed Form 1040, U.S.

Individual Income Tax Return, for 1999 in which they claimed large flowthrough

losses stemming from the transaction through their interests in the LLC and the S

corporation.

      Because Stone Canyon had flowthrough entities as its partners, the small

partnership exception of section 6231(a)(1)(B)(i)1 did not apply, and Stone

      1
       All section references are to the Internal Revenue Code (Code) in effect for
the years at issue, and all Rule references are to the Tax Court Rules of Practice
                                                                        (continued...)
                                         -4-

Canyon was subject to the unified audit and litigation procedures of sections 6221-

6234, commonly referred to as TEFRA.2 These procedures affect not only the

audit and litigation of a passthrough entity, but also the preparation of a

passthrough entity’s return.

      The same day that the Bedrosians filed their return, Stone Canyon timely

filed Form 1065, U.S. Partnership Return of Income, for 1999. On line 4 of

Schedule B, Other Information, Stone Canyon answered “no” to the question “Is

this partnership subject to the consolidated audit procedures of sections 6221

through 6233? If ‘Yes,’ see Designation of Tax Matters Partner below”.

Notwithstanding the “no” answer on line 4, Stone Canyon designated the LLC as

its tax matters partner (TMP). Stone Canyon attached to its Form 1065 a Schedule

K-1, Partner’s Share of Income, Credits, Deductions, etc., identifying the LLC as

being an “INDIVIDUAL” in response to the question “What type of entity is this

partner?”, even though the name of the partner was the LLC name. Stone Canyon

identified the S corporation as an “S CORPORATION” in response to the same

question on a second Schedule K-1.


      1
       (...continued)
and Procedure, unless otherwise indicated.
      2
       TEFRA is shorthand for the Tax Equity and Fiscal Responsibility Act of
1982, Pub. L. No. 97-248, sec. 1(a), 96 Stat. at 324.
                                        -5-

II.   The Audit

      The parties have spilled a great amount of ink on the subject of what

transpired during the audit, most of which is irrelevant to the ultimate conclusions

in this case. Nonetheless, we summarize what transpired to provide context.

      In September 2003 Revenue Agent Harold Jung mailed Mr. Bedrosian a

letter informing him that the Internal Revenue Service (IRS) had selected his Form

1040 for 1999 for audit. In the letter Revenue Agent Jung requested that Mr.

Bedrosian consent to extend the period of limitations, which was set to expire in

less than two months, on an enclosed Form 872, Consent to Extend the Time to

Assess Tax. On September 10, 2003, the Bedrosians submitted to the IRS Form

2848, Power of Attorney and Declaration of Representative, designating Richard

E. Hodge, an attorney, and Linda Olson, a certified public accountant, as their

representatives with respect to the examination of their Form 1040 for 1999.3

Revenue Agent Jung did not request a Form 2848 with respect to Stone Canyon,

the S corporation, or the LLC.

      The Bedrosians submitted to the IRS the completed Form 872, in which

they agreed to extend the period of limitations for assessment of their individual


      3
       Notwithstanding being included on the Form 2848, it appears from the
record that Mr. Hodge did not have any involvement in the audit.
                                        -6-

income tax for 1999 to August 31, 2004. Revenue Agent Jung did not request a

form extending the period of limitations for assessment of tax attributable to

partnership items and affected items of Stone Canyon for 1999. The parties agree

that the Form 872 was ineffective to extend the period of limitations for

assessment of tax attributable to partnership items and affected items of Stone

Canyon for 1999.4

      The next month, for reasons unexplained in the record, the administrative

files with respect to the audit were transferred from Revenue Agent Jung to

Revenue Agent Deborah Smyth. By that time, the period set forth in section

6229(a), which is the minimum period within which to assess tax attributable to

partnership items and affected items for Stone Canyon’s 1999 tax year, had

expired.5 Revenue Agent Smyth was well aware of that fact. And while she

believed after reviewing the administrative files that Stone Canyon was subject to

the TEFRA procedures, she continued conducting the Stone Canyon audit by

examining the Bedrosians’ Form 1040 for 1999.



      4
          See sec. 6229(b)(3); Ginsburg v. Commissioner, 127 T.C. 75 (2006).
      5
       See Rhone-Poulenc Surfactants & Specialties L.P. v. Commissioner, 114
T.C. 533 (2000). Stone Canyon’s Form 1065 for 1999 was filed on October 16,
2000. The period described in sec. 6229(a) would have expired on October 16,
2003.
                                        -7-

      She also examined the Bedrosians’ Form 1040 for 2000, which was filed on

October 15, 2001. On their Form 1040 for 2000 the Bedrosians claimed a

comparatively small net operating loss carryover from 1999 and a deduction for

legal, accounting, consulting, and advisory fees (collectively, transaction fees).

      At Revenue Agent Smyth’s request the Bedrosians submitted to the IRS a

second Form 872 for 1999, in which they agreed to further extend the period of

limitations for assessment from August 31, 2004, to April 30, 2005. Also at

Revenue Agent Smyth’s request, the Bedrosians submitted to the IRS Form 872-I,

Consent to Extend the Time to Assess Tax As Well As Tax Attributable to Items

of a Partnership, for 2000 in which they agreed to extend the period of limitations

for assessment of their income tax, including tax attributable to partnership items

and affected items of Stone Canyon, to April 30, 2005.

      In May 2004 Revenue Agent Smyth mailed a letter to Ms. Olson (with

copies to the Bedrosians) offering the Bedrosians the opportunity to participate in

a settlement. They chose not to participate. In November 2004 Revenue Agent

Smyth mailed Ms. Olson a letter (with copies to the Bedrosians) acknowledging

the Bedrosians’ choice and requesting that they provide additional information

with respect to the transaction. Enclosed with the letter was the IRS’ fourth

information document request. The letter stated: “Once we receive the
                                         -8-

information, we will provide you with Form 4549-A, Income Tax Examination

Changes (Audit Report), which will show the tax deficiency, any applicable

penalties, and interest you owe. If you wish to agree to the determination, you will

sign and return Form 870 (Waiver).”

      Revenue Agent Smyth later participated in a conference call with IRS

Office of Chief Counsel attorneys and the IRS Son-of-BOSS TEFRA coordinator

to discuss “how to proceed with this case in order to disallow the net operating

loss carryforward deductions claimed on Petitioners’ Form 1040 for the 2000 tax

year, in view of * * * [her] determination that the limitations period for issuing a

notice of final partnership administrative adjustment (FPAA) for the 1999 tax year

had expired.” The TEFRA coordinator advised Revenue Agent Smyth that the

IRS should issue an FPAA for 1999 in order to disallow the NOL carryforward

deduction for 2000. Revenue Agent Smyth’s understanding of the TEFRA

coordinator’s advice was “not that the Service would issue an FPAA for the 1999

tax year instead of the notice of deficiency * * * for the 1999 and 2000 tax years

* * * [but] that the Service would issue an FPAA in addition to the notice of

deficiency for the 1999 and 2000 tax years.”

      Revenue Agent Smyth called Ms. Olson and informed her that the IRS

would soon issue a notice of beginning of administrative proceeding (NBAP) for
                                        -9-

1999. Ms. Olson inquired as to why the IRS would issue an NBAP with respect to

Stone Canyon for 1999 when Revenue Agent Smyth was in the process of issuing

audit reports with respect to the Bedrosians’ Form 1040 for that same year.

Revenue Agent Smyth responded that “the NBAP was procedural and that the

TEFRA examination would be ‘opened and shut’.”

      On February 2, 2005, Revenue Agent Smyth mailed separate copies of the

NBAP to Mr. Bedrosian as the sole managing member of the LLC and to him in

his individual capacity. Revenue Agent Smyth did not mail a copy of the NBAP

to Mr. Hodge or to Ms. Olson, presumably because the IRS did not request and did

not have a power of attorney on file authorizing either of them to represent Stone

Canyon, the S corporation, or the LLC. Also on February 2, Revenue Agent

Smyth mailed Ms. Olson a letter stating in relevant part: “As promised, enclosed

are copies of the proposed audit reports for the Bedrosians for their 1999 through

2002 tax years * * *. Besides using these for reference purposes, I would suggest

that they also be checked for accuracy - given the large number of inter-related

adjustments created by exam changes.”6 Revenue Agent Smyth enclosed in the

letter Forms 4549-A for 1999 through 2002.

      6
        It appears that Revenue Agent Smyth reviewed the Bedrosians’ Forms
1040 for 2001 and 2002 for the limited purpose of making carryover adjustments
arising from the adjustments for 1999 and 2000.
                                       - 10 -

      A few days later, Revenue Agent Smyth began drafting both an FPAA for

Stone Canyon and a notice of deficiency for the Bedrosians. She completed the

drafting of both the FPAA and the notice of deficiency the following day.

      A series of correspondence followed. On February 15, 2005, Revenue

Agent Smyth mailed Ms. Olson Forms 870, Waiver of Restrictions on Assessment

and Collection of Deficiency in Tax and Acceptance of Overassessment, and

corrected Forms 4549-A for 1999 and 2000; these related to the examination of

the Bedrosians. On February 18, 2005, Ms. Olson mailed Revenue Agent Smyth a

letter informing her that the Bedrosians had received the NBAPs and had

forwarded them to her; the NBAPs related to the examination of Stone Canyon.

Ms. Olson further informed Revenue Agent Smyth of a new address for Stone

Canyon, the S corporation, and the LLC. In fact, those entities were not yet

receiving mail at that new address. In the last paragraph of the letter, Ms. Olson

wrote: “You mentioned that these administrative proceedings would basically be

opened and shut. Are there * * * any more documents that need to be reviewed

other than the closing of the proceedings? If so then I may need to prepare

[p]ower of [a]ttorneys for each of them.” Revenue Agent Smyth never responded

to Ms. Olson’s letter dated February 18, 2005, which her office received on

February 22. However, Revenue Agent Smyth continued communicating with Ms.
                                         - 11 -

Olson regarding the Bedrosians’ audit. On March 29, 2005, Revenue Agent

Smyth mailed Ms. Olson a letter (with copies to the Bedrosians) stating in relevant

part:

              Enclosed you will find Form 4549-A, Income Tax Examination
        Changes (Audit Report) which shows the tax deficiency, any
        applicable penalties, and interest; explanations for the adjustments are
        provided on Form 886-A, Explanation of Items. To agree to the tax,
        penalties, and interest, you may sign the enclosed Form 870 (Waiver)
        and return to me at the above address. * * *

              If you do not agree with the tax, penalties, and interest shown
        on the Audit Report, a statutory notice of deficiency will be sent to
        you.

Then on March 30, 2005, Revenue Agent Smyth closed her case file with

instructions to the IRS’ processing unit to issue the notice of deficiency to the

Bedrosians.

        On April 8, 2005 (62 days after mailing the NBAPs), the IRS mailed a total

of 14 copies of the FPAA for 1999 to three different addresses on file for the

Bedrosians, Stone Canyon, the S corporation, and the LLC. The IRS did not mail

a copy of the FPAA to Mr. Hodge or to Ms. Olson. In the FPAA the IRS made

partnership-level adjustments the effect of which was to disallow the losses

stemming from the transaction. The IRS enclosed with the FPAA a notice under

section 6223(e) labeled “Untimely Notice Letter--TEFRA Proceeding is Ongoing”
                                       - 12 -

informing the recipient that the IRS had failed to issue an NBAP within the time

required (at least 120 days before the FPAA) and that the recipient could elect

under section 6223(e)(3)(B) to opt out of the TEFRA proceeding. The IRS also

enclosed with the FPAA Form 870-PT, Agreement for Partnership Items and

Partnership Level Determinations as to Penalties, Additions to Tax, and

Additional Amounts, and Form 4605-A, Examination Changes--Partnerships,

Fiduciaries, Small Business Corporations, and Domestic International Sales

Corporations, for 1999.

      Eleven days later, on April 19, 2005, the IRS mailed the Bedrosians the

notice of deficiency (with a copy to Ms. Olson) for 1999 and 2000 (2005 notice).

In the 2005 notice the IRS made partner-level adjustments disallowing the

flowthrough losses on the Bedrosians’ Form 1040 for 1999. Because the

Bedrosians owned 100% of the interest in Stone Canyon through their interests in

the LLC and the S corporation , the adjustments in the FPAA and those in the

notice of deficiency resulted in the disallowance of the same losses, the former at

the partnership level and the latter at the partner level. The IRS made some

additional adjustments in the 2005 notice, including computational adjustments

and adjustments disallowing the NOL carryover and the transaction fees for 2000.
                                        - 13 -

The IRS determined deficiencies, additions to tax, and penalties with respect to the

Bedrosians’ Federal income tax for 1999 and 2000 as follows:

                                        Addition to tax              Penalty
       Year         Deficiency          sec. 6651(a)(1)            sec. 6662(a)

       1999         $3,498,882            $134,781                  $1,392,553
       2000             12,137               -0-                         4,855

III.   Litigation History

       On July 5, 2005, the Bedrosians timely filed a petition disputing the

adjustments in the 2005 notice. Respondent answered. On August 30, 2005, the

Bedrosians remitted $4,269,819 to the IRS. They designated the remittance to

cover the 1999 and 2000 deficiencies and estimated interest on those deficiencies.

The IRS treated the remittance as a payment.

       On June 30, 2006, almost a year after the Bedrosians had filed their petition,

respondent moved to dismiss this case for lack of jurisdiction on the ground that

the 2005 notice was invalid in that it consisted entirely of adjustments to

partnership items or affected items. Respondent now claims that he has

“consistently taken the position that * * * [the] Partnership is subject to the

TEFRA provisions of the Code.”7 We held that we do not have jurisdiction over

       7
      If, at the time the petition was filed, respondent believed that Stone Canyon
was subject to the TEFRA procedures, he should not have waited almost a year to
                                                                        (continued...)
                                        - 14 -

the adjustments to partnership items or affected items that were listed in the notice

of deficiency but that we do have jurisdiction over the disallowance of the

deductions for transaction fees for 2000. Bedrosian v. Commissioner, T.C. Memo.

2007-375 (2005 notice case). The parties agreed that all of the adjustments for

1999 were partnership items or affected items. See id., slip op. at 7. We granted

respondent’s motion to dismiss insofar as it related to the adjustments for 1999

and the NOL carryover for 2000 and denied the motion insofar as it related to the

transaction fees.8

      On September 5, 2006, the IRS issued an affected items notice of deficiency

to the Bedrosians (2006 notice). On November 30, 2006, the Bedrosians filed a

timely petition in response to the 2006 notice. We held that we lacked jurisdiction

over that case, however, because the deficiencies had been paid and assessed



      7
        (...continued)
file a motion to dismiss for lack of jurisdiction. See Internal Revenue Manual
(IRM) pt. 35.3.2.1(3) (Sept. 21, 2012) (“A jurisdictional defect should be raised in
a motion to dismiss for lack of jurisdiction as soon as the jurisdictional defect is
discovered and any evidence needed to support such a motion is acquired. Field
attorneys should avoid waiting to raise such defects in the answer, stipulation or
motion under T.C. Rule 122 in order to ensure a prompt resolution of the case and
to avoid unnecessary work for the Tax Court.”). A similar provision was in effect
at the time the petition was filed.
      8
       At that time neither party raised, nor did we consider, the possible
application of sec. 6223(e) or 6231(g).
                                       - 15 -

before the issuance of the 2006 notice. Bedrosian v. Commissioner, T.C. Memo.

2007-376 (2006 notice case), aff’d, 358 Fed. Appx. 868 (9th Cir. 2009). In other

words, there was no deficiency.

      On May 1, 2007, the LLC, as the TMP of Stone Canyon, filed an untimely

petition in response to the FPAA. Both parties filed motions to dismiss, with the

TMP alleging that the FPAA was invalid because it was not mailed to the proper

address and respondent alleging that the petition was untimely. We granted

respondent’s motion to dismiss the FPAA case for lack of jurisdiction. We held

that the FPAA was valid and that the petition was untimely. Stone Canyon

Partners v. Commissioner, T.C. Memo. 2007-377 (FPAA case), aff’d sub nom.

Bedrosian v. Commissioner, 358 Fed. Appx. 868 (9th Cir. 2009).

      The respective petitioners appealed the orders of dismissal for lack of

jurisdiction in the 2006 notice case and the FPAA case and attempted to appeal the

order in this 2005 notice case to the Court of Appeals for the Ninth Circuit. The

Court of Appeals affirmed the dismissals in the 2006 notice case and the FPAA

case. Bedrosian v. Commissioner, 358 Fed. Appx. at 869-871. To the extent the

Bedrosians sought to appeal the holding in this case, the Court of Appeals

dismissed the appeal for lack of jurisdiction on the ground that we had dismissed

this case only in part and that there was no final judgment from which an appeal
                                           - 16 -

could properly be taken. Id. at 870. Notwithstanding that it dismissed the appeal,

however, the Court of Appeals remarked about our jurisdiction in this case: “But

both parties concede that the 2005 notice of deficiency was invalid because it was

issued while partnership proceedings were pending. No assessment could possibly

deprive the Tax Court of jurisdiction over that particular deficiency, because the

Tax Court never had jurisdiction over ‘such deficiency’ in the first place.” Id.

We interpret this statement as meaning that the 2005 notice was invalid only

insofar as it covered partnership items.

      On February 2, 2010, the Bedrosians filed a motion for leave to file an

amended petition in this case and lodged an amended petition raising a new

theory, that “[t]he interests of justice require a finding that Petitioners’ be deemed

to have elected that the partnership items of * * * [the Partnership] be converted to

nonpartnership items on or before April 19, 2005”. On June 1, 2010, respondent

filed an objection to the Bedrosians’ motion.

      In June 2010 this case was assigned to a Special Trial Judge pursuant to

section 7443A and Rules 180 and 183. Because leave to amend a pleading shall

be freely given, Rule 41, the Bedrosians’ motion was granted, thus allowing the

amendment.
                                       - 17 -

      Next the Bedrosians filed a motion for summary judgment arguing (1) that

the Court has jurisdiction over all of the adjustments in the 2005 notice of

deficiency and (2) that the adjustments for 1999 are barred by the statute of

limitations. Along with the motion, the Bedrosians filed a memorandum of points

and authorities in which they argued that the adjustments in the 2005 notice that

relate to partnership items were converted to nonpartnership items because, they

assert, the partnership items for 1999 were converted to nonpartnership items by

operation of section 6223(e)(2) and the partnership items for 2000 (and

alternatively for 1999) were converted to nonpartnership items through a deemed

election under section 6223(e)(3) that was made by filing the petition in this case.

The Bedrosians’ motion for summary judgment did not address the transaction

fees for 2000, which we previously held were neither partnership nor affected

items. Bedrosian v. Commissioner, T.C. Memo. 2007-375. Respondent filed an

objection to the Bedrosians’ motion for summary judgment to which the

Bedrosians replied.

      The Special Trial Judge filed and served on the parties recommended

findings of fact and conclusions of law (proposed report) pursuant to Rules 182(e)

and 183. The proposed report concludes that “the petition is sufficient to effect an

election of nonpartnership item treatment.” The proposed report does not address
                                        - 18 -

the Bedrosians’ statute of limitations argument. Pursuant to Rule 183(c),

respondent filed objections to the proposed report and the Bedrosians filed a

response to respondent’s objections. In accordance with Rule 183(c), this case

was then assigned to a Judge of this Court.

      While considering the issues addressed in the proposed report, the Court

ordered the parties to file additional memoranda regarding the potential

applicability of section 6231(g)(2). Under Rule 183(d), “[t]he Judge to whom the

case is assigned may adopt the Special Trial Judge’s recommended findings of fact

and conclusions of law, or may modify or reject them in whole or in part, or may

direct the filing of additional briefs, or may receive further evidence, or may direct

oral argument, or may recommit the recommended findings of fact and

conclusions of law with instructions.” See also Rawls Trading, L.P. v.

Commissioner, 138 T.C. 271, 284 (2012) (“[W]e are under an affirmative duty to

investigate the extent of our subject matter jurisdiction.”). More specifically, the

Court inquired whether respondent reasonably determined that TEFRA did not

apply to Stone Canyon for the years at issue. In short, section 6231(g)(2) provides

that the TEFRA procedures do not apply to a partnership if the Secretary

reasonably but erroneously determines, on the basis of the partnership’s return,

that the partnership is not subject to TEFRA. If section 6231(g)(2) applies, then a
                                       - 19 -

partnership that should be subject to TEFRA will instead be subject to the

deficiency procedures of subchapter B of chapter 63 of the Code (i.e., the normal

deficiency procedures).

      The parties filed opening and answering briefs addressing their positions as

to whether section 6231(g)(2) applies under the facts of this case. Respondent

argues that section 6231(g)(2) does not apply because the IRS did not determine

that Stone Canyon was not subject to TEFRA and that, if the IRS had made such a

determination, the determination would not have been reasonable. In contrast, the

Bedrosians argue that section 6231(g)(2) applies because the IRS determined that

the normal deficiency procedures applied, and that the IRS’s determination was

reasonable.9

      This briefing turned into a sideshow. Respondent admitted to making

erroneous statements on the record regarding what happened during the course of

the examination, and the Bedrosians went on the offensive. In their answering

brief, the Bedrosians accused respondent of taking “deliberately false and

fraudulent actions and * * * [making] false and fraudulent representations to the

      9
        Notably, it appears that the Bedrosians’ position regarding sec. 6231(g)
would, in effect, undermine their statute of limitations argument. The effect of
sec. 6231(g)(2) is to render the whole of the TEFRA provisions inapplicable to the
partnership at issue. As a result, sec. 6229(b)(3), the linchpin of the Bedrosians’
statute of limitations argument, would be inapplicable.
                                        - 20 -

Court since the outset of this case.” Respondent subsequently filed a response to

the Bedrosians’ allegations of fraud, in which respondent “apologize[d] to the

Court and to Petitioners’ Counsel for not clearly identifying and explaining the

ostensible conflict between the Memorandum Brief and respondent’s prior

representations.” The Bedrosians then filed a reply to respondent’s response to the

allegations of fraud, in which they contend that the “implausibility and incongruity

of respondent’s statements and actions with respect to respondent’s current

position, combined with respondent’s previous misrepresentations, make the

current version of the ‘facts’ impossible to believe.” Ultimately, this sideshow has

no bearing on this case.

                                     Discussion

I.    Summary Judgment

      Summary judgment may be granted where the pleadings and other materials

show that there is no genuine dispute as to any material fact and that a decision

may be rendered as a matter of law. Rule 121(b); Sundstrand Corp. v.

Commissioner, 98 T.C. 518, 520 (1992), aff’d, 17 F.3d 965 (7th Cir. 1994). The

burden is on the moving party (in this case, the Bedrosians) to demonstrate that

there is no genuine dispute as to any material fact and that they are entitled to

judgment as a matter of law. FPL Grp., Inc. & Subs. v. Commissioner, 116 T.C.
                                        - 21 -

73, 74-75 (2001). In considering a motion for summary judgment, evidence is

viewed in the light most favorable to the nonmoving party. Bond v.

Commissioner, 100 T.C. 32, 36 (1993). The nonmoving party may not rest upon

the mere allegations or denials of his or her pleading but must set forth specific

facts showing there is a genuine dispute for trial. Sundstrand Corp. v.

Commissioner, 98 T.C. 520.

II.   Conversion Under Section 6223(e)

      The Bedrosians’ motion for summary judgment focuses on section 6223(e).

Section 6223(e) provides alternate rules for when the IRS fails to issue certain

notices within certain time constraints. More specifically, the IRS is required to

issue an NBAP at least 120 days before it issues an FPAA. Sec. 6223(d)(1). The

failure to allow sufficient time between the NBAP and the FPAA does not

invalidate either notice. Starlight Mine v. Commissioner, T.C. Memo. 1991-59

n.3 (“Petitioners also contend that the FPAA was invalid because not all the notice

partners were sent copies of the FPAA. However, see section 6223(e) for a notice

partner’s rights in such a situation; there is no provision therein for invalidating an

FPAA sent to the TMP.”). Instead, the failure gives rise to statutory rights under

section 6223(e). The specific remedy afforded to the taxpayer differs depending
                                       - 22 -

on whether the proceeding is ongoing at the time the IRS mails notice to the

taxpayer. Compare sec. 6223(e)(2) with (3).

      A.     Section 6223(e)(2)--Proceedings Finished

      The Bedrosians first argue that their partnership items converted to

nonpartnership items by operation of law under section 6223(e)(2). Section

6223(e)(2) applies if, at the time the IRS mails notice to the taxpayer, the TEFRA

proceeding has concluded. The Code specifically defines what it means for the

proceeding to have concluded: either (i) the period within which to have filed a

petition with respect to an FPAA must have expired with no petition’s having been

filed or (ii) a decision with respect to an FPAA proceeding that was actually

brought must have become final. Only if one those events has occurred will a

partner’s items be deemed converted to nonpartnership items unless the partner

opts to be bound by the TEFRA proceeding. Sec. 6223(e)(2).

      Factually, neither of those events had occurred at the time notice was mailed

to the partners of Stone Canyon. The IRS mailed the NBAP and the FPAA 62

days apart, and at the time that either was mailed, the TEFRA proceeding was

ongoing. Therefore, section 6223(e)(2) simply could not apply. The Bedrosians

argue, however, that we should read a third test for the conclusion of a partnership
                                        - 23 -

proceeding into section 6223(e)(2)--that the period of limitations for assessment

has expired.

      There is no support for this argument in the statute; moreover, it is logically

unworkable. The Code is explicit regarding what causes a conversion under

section 6223(e)(2), and there is no mention of a period of limitations. Moreover,

the expiration of the period of limitations does not cause a conversion of

partnership items to nonpartnership items under the other TEFRA provisions

relating to the conversion of partnership items found in section 6231(b) and (c).

      To the extent the Bedrosians ask us to read such a rule into the statute, we

cannot do so. Congress writes the laws; we do not. And such a rule would make

little sense. The period of limitations for one partner may be very different from

that for another. If one partner is an unidentified partner, then section 6229(e)

would hold open that partner’s period of limitations until at least one year after

that partner is properly identified, which may be longer than the periods of

limitations of other partners.10 Likewise, because section 6229 operates only as a


      10
        Indeed, the unidentified partner rule may well apply to the Bedrosians in
this case. The Bedrosians are not identified on the face of the partnership return,
and there is nothing in the record to indicate that their identifying information was
provided in accordance with the regulations under sec. 6223. See Taylor v.
Commissioner, T.C. Memo. 1992-219. However, we need not decide this
question.
                                        - 24 -

minimum period of limitations, if one partner had a substantial omission of income

on his personal return, then that partner’s period of limitations would be held open

beyond those of the other partners. See generally Rhone-Poulenc Surfactants &

Specialties, L.P. v. Commissioner, 114 T.C. 533. Moreover, section 6226(d)(1)

explicitly provides that the time and place for a partner to raise an affirmative

defense relating to the period of limitations is in the TEFRA proceeding. Treating

the expiration of the period of limitations as an automatic conversion would

conflict with this provision. The rule the Bedrosians advocate would simply be

unworkable.

      In short, we agree with the proposed report’s discussion of section

6229(e)(2) both for the reasons stated in it and those stated above.

      B.      Section 6223(e)(3)--Proceedings Still Going On

      The Bedrosians’ alternative argument is that they made a timely election to

have their partnership items converted to nonpartnership items under section

6223(e)(3). Like section 6223(e)(2), discussed above, section 6223(e)(3) applies

when the IRS issues an NBAP or FPAA outside of the timeframe required by

section 6223(d). In this case, the IRS issued the NBAP with respect to Stone

Canyon less than 120 days before the FPAA, so this first hurdle is met. In contrast

to section 6223(e)(2), section 6223(e)(3) applies only if the TEFRA proceeding is
                                       - 25 -

ongoing at the time the IRS issues the notice. Again, as discussed above, the

notices were mailed to the partners 62 days apart. When the NBAP was mailed,

the FPAA had not yet been issued, so the period within which to petition for a

review of the FPAA had not yet begun to run. And because the FPAA was mailed

simultaneously to the TMP and to the Bedrosians, at the time the FPAA was

mailed the period within which to file a petition from that FPAA had just begun.

It certainly had not lapsed. Thus, the TEFRA proceeding was ongoing, so this

hurdle is likewise met. In such a situation, a taxpayer has the same options as

under section 6223(e)(2), but the manner of electing is reversed. Specifically, if a

partner makes a timely election, the partner may opt out of the TEFRA proceeding

by having his items converted to nonpartnership items. Sec. 6223(e)(3)(B). In the

absence of an election, however, the partner remains bound by the TEFRA

proceeding. Sec. 6223(e)(3) (“the partner shall be a party to the proceeding unless

such partner elects”).

      The question for the Court is whether the Bedrosians made the election.

The proposed report finds that such an election was made under the doctrine of

substantial compliance; we conclude otherwise as a matter of law. We give due

regard to the findings of fact in the proposed report, see Rule 183(d), and indeed,
                                        - 26 -

we take no issue with those findings of fact. It is in the application of the law to

those facts where we find error.

      To opt out of the TEFRA proceeding under section 6223(e), the electing

partner must make an election as follows:

            (2) Time and manner of making election. The election shall be
      made by filing a statement with the Internal Revenue Service office
      mailing the notice regarding the proceeding within 45 days after the
      date on which that notice was mailed.

             (3) Contents of statement. The statement shall--

             (i) Be clearly identified as an election under section 6223(e)(2) or
      (3),

             (ii) Specify the election being made (that is, application of
      final partnership administrative adjustment, court decision, consistent
      settlement agreement, or nonpartnership item treatment),

            (iii) Identify the partner making the election and the
      partnership by name, address, and taxpayer identification number,

             (iv) Specify the partnership taxable year to which the election
      relates, and

             (v) Be signed by the partner making the election.

            [Sec. 301.6223(e)-2T, Temporary Proced. & Admin. Regs.,
      52 Fed. Reg. 6785 (Mar. 5, 1987).]
                                        - 27 -

The Bedrosians focus on their petition as their purported election under this

regulation. The petition, however, did not satisfy the criteria for making an

election under section 6223(e)(3).

      We begin with the fact that the petition was not filed within the time for

making an election under section 301.6223(e)-2T, Temporary Proced. & Admin.

Regs., supra. The regulation requires that the election be made within 45 days

after the date on which the notice is mailed. Although it is unclear whether the

“notice” refers to the NBAP or the FPAA, because the FPAA is the later notice in

this case, we will presume the FPAA is the operative notice.11 The petition was

filed on July 5, 2005, 88 days after the mailing of the FPAA.

      The petition also was not filed with the proper office for making an election

under section 6223(e). The regulation requires that the election be filed with the

office that issued the notice (we will presume “notice” refers to the FPAA). The

petition was not filed with the office that issued the FPAA; indeed, it was not filed

with the IRS at all. The petition was filed with this Court.


      11
        The current regulation clarifies that the FPAA is the operative notice, but
that regulation became effective on October 4, 2001, for partnership years
beginning after that date. See sec. 301.6223(e)-2(e), Proced. & Admin. Regs. A
temporary regulation was effective for the partnership years at issue, and the IRS
took the same position even before the final regulations. Field Service Advisory
1993, 1993 WL 1469668.
                                         - 28 -

      The petition also does not clearly indicate that it was an election under

section 6223(e)(3). In fact, the original petition filed in this case did not indicate

that the Bedrosians intended to make an election of any kind; this position was

first raised by the amended petition, lodged 1,761 days after the IRS mailed the

FPAA, which stated that the Bedrosians should “be deemed to have elected that

the partnership items of Stone Canyon Partners be converted to nonpartnership

items”. Moreover, because the Bedrosians did not know of their eligibility to

make an election and did not contemplate that they were making such an election,

it is unsurprising that the original petition did not specify the nature of the election

that was being made (in this case, nonpartnership item treatment).

      Some of the requirements for making an election under section 6223(e)

might, arguably, be satisfied by the petition. It identified the partner and the

partnership, although it did not contain the partnership address or taxpayer

identification number. The petition mentioned the years at issue in the deficiency

case, which are the same years that would have been the subject of an election.

And although not signed by the partner making the election, the petition was

signed by counsel for that partner.

      The Bedrosians argue that it would be “untenable” to hold them to the

requirements of making a proper election because they had not received actual
                                       - 29 -

notice within the 45-day period within which to make such an election. This

amounts to rearguing the Stone Canyon Partners case that we already decided and

that the Court of Appeals for the Ninth Circuit already affirmed. Stone Canyon

Partners v. Commissioner, T.C. Memo. 2007-377. Actual notice is not the

standard; the standard is whether the IRS met the requirements for sending proper

notice. We already held that it did, and the Court of Appeals already affirmed our

decision in that case.

      Recognizing that the Bedrosians did not make a proper election, the

proposed report turns to the doctrine of substantial compliance, correctly setting

forth the standard. The proposed report states:

             The substantial compliance doctrine is a narrow equitable
      doctrine that courts use to avoid taxpayer hardship if the taxpayer
      establishes that he or she intended to comply with a provision, did
      everything reasonably possible to comply with the provision, but did
      not comply with the provision because of a failure to meet the
      provision’s specific requirements.

Proposed report at 13-14 (citing Samueli v. Commissioner, 132 T.C. 336, 345

(2009), Sawyer v. Cnty. of Sonoma, 719 F.2d 1001, 1007-1008 (9th Cir. 1983),

and Fischer Indus., Inc. v. Commissioner, 87 T.C. 116, 122 (1986), aff’d, 843 F.2d
224 (6th Cir. 1988)). The proposed report correctly notes that the manner in

which the election is made is regulatory, not statutory, and thus strict compliance
                                        - 30 -

is not required. Id. at 14-15. In doing so, however, the proposed report states that

“the Court has found that the documents submitted in lieu of a formal election

must ‘evidence an affirmative intent on taxpayer’s part to make the required

election and be bound thereby.’” Id. at 17 (quoting Fischer Indus., Inc. & Subs. v.

Commissioner, 87 T.C. 122). But the proposed report does not address this

affirmative intent requirement in its substantial compliance analysis.

      The Bedrosians did not have the affirmative intent to make the required

election; they had not received the FPAA or the notice under section 6223(e).

Presumably they did not even know that such an election was available to them at

the time. Indeed, elsewhere the proposed report acknowledges as much, stating

that “petitioners raise a new theory [in their amended petition] that there was a

constructive or deemed election converting all partnership items for 1999 and

2000 into nonpartnership items.” If an election under section 6223(e) was a new

theory in 2010 when the amended petition was filed, then it could not have been

the Bedrosians “affirmative intent” in 2005 when they filed their initial petition.

      The proposed report thoroughly strings together examples of substantial

compliance, yet it does not address the common thread of intent. In the cited

cases, the people who successfully invoked the doctrine of substantial compliance

intended to make an election. Indeed, the first such case cited by the proposed
                                        - 31 -

report is Samueli v. Commissioner, 132 T.C. 336, which involved a failed attempt

to invoke substantial compliance, but even there the taxpayers were able to show

intent. That TEFRA-related case involved a situation in which the taxpayers

alleged that, when they filed an amended individual income tax return, they really

intended to file an administrative adjustment request under section 6227. Their

argument failed because “[t]he requisite intent needed to be present

contemporaneously with the filing of the partner AAR, not later when petitioners

believed it to be more advantageous to have had that intent initially.” Id. at 345-

346. Likewise here; the intent to make an election under section 6223(e) needed

to be present at the time the purported election was made, not 1,761 days later and

with the benefit of hindsight.

      Another case cited in the proposed report also focused on intent, but

phrased the standard a bit more expansively. In Fischer Indus., Inc., the Court

articulated the standard as one that is governed by intent, stating:

              “We have examined the cases as to what constitutes a statement
      of election under various provisions of the Internal Revenue Code
      and have found that, absent a formal election, a submitted return and
      its attached schedules must evidence an affirmative intent on
      taxpayer's part to make the required election and be bound thereby.
      Failure to manifest such intent has repeatedly resulted in taxpayer’s
      alleged election being rejected.” * * * [Fischer Indus., Inc. v.
      Commissioner, 87 T.C. 122 (quoting Atl. Veneer Corp. v.
                                        - 32 -

      Commissioner, 85 T.C. 1075, 1082-1083 (1985), aff’d, 812 F.2d 158
      (4th Cir. 1987)); citations omitted.]

In that case, the Court noted that an election can, in some situations be made on an

amended return, stating that “if the circumstances necessitating an election arise

after the filing of an original return, [the election can be made] as soon as

practicable on an amended return.” Id. In the case before us, the purported

election does not appear on a return but on the petition filed in this Court. If we

were to apply the standard from Fischer in this case, we would ask whether the

Bedrosians’ intent to elect out of TEFRA appeared on either the original petition

filed in this case or “as soon as practicable on an amended” petition. Again, no

such intent appears on the original petition. The Bedrosians first raised the notion

of an election under section 6223(e) at least 33 months after they became aware of

the FPAA.12 In the interim, Stone Canyon and the Bedrosians had lost

jurisdictional arguments in both this Court and in the Court of Appeals for the

Ninth Circuit. This was not “as soon as practicable”; this was with the benefit of

hindsight. And an attempt to benefit from hindsight weighs against a finding of




      12
       The 33 months is calculated from the time the petition was filed in this
Court with respect to the Stone Canyon FPAA until the date the amended petition
was lodged.
                                        - 33 -

substantial compliance. Taylor v. Commissioner, 67 T.C. 1071, 1077-1078

(1977).

      Even if we look past the lack of intent, there is a lack of substantial

compliance in the manner the election was made. The proposed report cites

various cases that found substantial compliance where a taxpayer made a footfault

in making an election. Such footfaults include making the election with the wrong

IRS office, Hewlett-Packard Co. v. Commissioner, 67 T.C. 736, 748 (1977),

omitting information, Sperapani v. Commissioner, 42 T.C. 308, 330-333 (1964),

or making an untimely election, Estate of Chamberlain v. Commissioner, T.C.

Memo. 1999-181, aff’d, 9 Fed. Appx. 713 (9th Cir. 2001). In the various

examples of substantial compliance cited in the proposed report, however, the

taxpayers made isolated footfaults. A taxpayer may well have intended to make an

election, but as a result of an error or omission the taxpayer did not fully comply

with the requirements to make an election. In such a situation a taxpayer might be

deemed to have substantially complied. But aggregating footfaults eventually

moves away from compliance, beyond substantial compliance, and all the way to

noncompliance. The Bedrosians did not submit the supposed election to the

proper IRS office, did not include the necessary information, and did not make an

election in the time allowed. This cannot be said to be substantial compliance.
                                           - 34 -

          The proposed report concludes that “[f]ailing to treat the petition as an

election where a reasonable fix can be made under the circumstances would lead

to a harsh result which is well out of proportion to the omission. Without such a

fix, petitioners would be denied their day in Court.” Proposed report at 18

(citations omitted). The Bedrosians’ day in court to challenge partnership items

was available to them by filing a timely petition from the FPAA. If they did not

receive notice, it was by operation of the last known address rule as implemented

through TEFRA. While the result might be unfortunate, this is the way the

TEFRA rules operate in this case. And the Bedrosians have already challenged

whether the TEFRA notice was effective and lost, in both this Court and the Court

of Appeals for the Ninth Circuit. It is not for us to create a remedy where none

exists.

          In sum, we conclude that the Bedrosians did not intend to make an election

under section 6223(e)(3). Even if we look past their lack of intent, we conclude

that their petition did not substantially comply with the requirements to make such

an election. In so concluding, we do not disturb the findings of fact in the

proposed report.
                                        - 35 -

III.   Application of Section 6231(g)(2)

       In an effort to explore options that even the parties had not considered, the

Court ordered the parties to submit memoranda on the question of whether section

6231(g)(2) might apply in this case. Under section 6231(g)(2), the TEFRA

provisions do not apply to a partnership if the Secretary reasonably determines, on

the basis of the face of the partnership return, that TEFRA does not apply.

       A.    Application of TEFRA

       In prior cases we have described the TEFRA procedures as “distressingly

complex and confusing”. See, e.g., Tigers Eye Trading, LLC v. Commissioner,

138 T.C. 67, 92 (2012); Rhone-Poulenc Surfactants & Specialties, L.P. v.

Commissioner, 114 T.C. 539-540. It can even be complex and confusing to

determine whether a partnership is subject to TEFRA.

       The TEFRA provisions begin with the presumption that TEFRA applies to

any entity that is required to file a partnership return. Sec. 6231(a)(1)(A). But

there is an exception for small partnerships. A small partnership is any partnership

having 10 or fewer partners each of whom is an individual (other than a

nonresident alien), a C corporation, or an estate of a deceased partner. Sec.

6231(a)(1)(B)(i). Implicit in this exception, a partnership will not be considered to

be a small partnership if any partner during the taxable year is a “pass-thru
                                        - 36 -

partner”. Id.; Brennan v. Commissioner, T.C. Memo. 2012-187, 2012 WL
2740897, at *3; sec. 301.6231(a)(1)-1(a)(2), Proced. & Admin. Regs. A

“pass-thru partner” is a partnership, estate, trust, S corporation, nominee, or other

similar person through whom other persons hold an interest in the partnership, and

includes disregarded entities such as single-member LLCs. See 6611, Ltd. v.

Commissioner, T.C. Memo. 2013-49, at *62 n.29; Tigers Eye Trading, LLC v.

Commissioner, T.C. Memo. 2009-121, 2009 WL 1475159, at *11; Rev. Rul. 2004-

88, 2004-2 C.B. 165.

      Stone Canyon was subject to TEFRA. Both partners of Stone Canyon were

passthrough partners; as a result it did not qualify as a small partnership and was

subject to the TEFRA procedures. Yet until the IRS issued its notices, and

perhaps afterward, there was apparent confusion over whether TEFRA applied to

the adjustments at issue.

      B.     Section 6231(g)

      Congress was aware of the problem of determining whether TEFRA applies,

and it enacted section 6231(g) as part of the Taxpayer Relief Act of 1997, Pub. L.
                                        - 37 -

No. 105-34, sec. 1232(a), 111 Stat. at 1023, in an attempt to address the problem.

Section 6231(g) provides:

           SEC. 6231(g). Partnership Return To Be Determinative of
      Whether Subchapter Applies.--

                    (1) Determination that subchapter applies.--If, on
             the basis of a partnership return for a taxable year, the
             Secretary reasonably determines that this subchapter
             applies to such partnership for such year but such
             determination is erroneous, then the provisions of this
             subchapter are hereby extended to such partnership (and
             its items) for such taxable year and to partners of such
             partnership.

                     (2) Determination that subchapter does not apply--
             If, on the basis of a partnership return for a taxable year,
             the Secretary reasonably determines that this subchapter
             does not apply to such partnership for such year but such
             determination is erroneous, then the provisions of this
             subchapter shall not apply to such partnership (and its
             items) for such taxable year or to partners of such
             partnership.

This provision was intended as a relief provision for the IRS in situations in which

the IRS has difficulty determining whether a partnership is subject to TEFRA.

The House Ways and Means Committee report makes this clear, stating, in part:

                                Reasons for Change

            The IRS often finds it difficult to determine whether to follow
      the TEFRA partnership procedures or the regular deficiency
      procedures. * * * [T]he IRS might inadvertently apply the wrong
                                       - 38 -

      procedures and possibly jeopardize any assessment. Permitting the
      IRS to rely on a partnership’s return would simplify the IRS’ task.

                             Explanation of Provision

             The bill permits the IRS to apply the TEFRA audit procedures
      if, based on the partnership’s return for the year, the IRS reasonably
      determines that those procedures should apply. Similarly, the
      provision permits the IRS to apply the normal deficiency procedures
      if, based on the partnership’s return for the year, the IRS reasonably
      determines that those procedures should apply

            [H.R. Rept. No. 105-148, at 587-588 (1997), 1997-4 C.B.
      (Vol.1) 319, 909-910.]

      As the committee report makes clear, Congress’ goal in enacting section

6231(g) was to simplify the IRS’ task of choosing between the TEFRA procedures

and the normal deficiency procedures by permitting the IRS to rely on a

partnership’s return. Paragraph (1) of section 6231(g) extends the TEFRA

procedures to a non-TEFRA partnership where the IRS reasonably but erroneously

determines that those procedures apply. Paragraph (2) of section 6231(g) operates

to make the provisions of TEFRA inapplicable to a TEFRA partnership where the

IRS reasonably but erroneously determines that TEFRA does not apply. By

providing these alternatives, it is clear that Congress intended that the IRS would

make one of two mutually exclusive determinations with respect to a partnership

on the basis of the partnership’s return: either TEFRA applies or it does not.
                                       - 39 -

      C.    Section 6231(g)(2)

      The parties agree that Stone Canyon is properly subject to TEFRA. As

previously stated, section 6231(g)(1) operates to bring a non-TEFRA partnership

within the scope of TEFRA; that section is clearly not applicable here. Section

6231(g)(2) has the opposite effect. It operates to take a TEFRA partnership

outside the scope of TEFRA by making the provisions of TEFRA inapplicable to

the partnership. The parties disagree whether section 6231(g)(2) applies here.

      Section 6231(g)(2) applies to a partnership for a taxable year if three

elements are met: (1) the IRS determined on the basis of the partnership’s return

that the TEFRA procedures did not apply to the partnership for that year; (2) the

determination was reasonable; and (3) the determination turned out to be

erroneous. This third element is not at issue. The parties agree that Stone Canyon

is subject to TEFRA. Thus it follows that if the IRS had determined on the basis

of the Stone Canyon return that TEFRA does not apply, then that determination

would have been erroneous.

      The parties dispute the first two elements of section 6231(g)(2). The

Bedrosians argue that the “IRS Clearly Determined that the Normal Deficiency

Procedures Applied in Our Case” and that “there is ample evidence of the

reasonableness” of that determination. Respondent argues that the IRS “did not
                                        - 40 -

determine by reference to the Partnership return that the normal deficiency

procedures apply in this instance” and that “any determination that [the] TEFRA

procedures did not apply to the Partnership would have been unreasonable as [a]

matter of law.” We address each of these elements in turn.

             1.     A Determination That TEFRA Does Not Apply

      The first element of section 6231(g)(2) is met in this case if, on the basis of

Stone Canyon’s 1999 return, the IRS determined that the TEFRA procedures did

not apply. Neither the statute nor the committee report provides any guidance as

to the meaning of the phrase “on the basis of a partnership return” or as to when

the IRS is to make its determination. However, both the TEFRA and non-TEFRA

provisions provide a clear indication of when the IRS has made a determination--

the notice that concludes the examination. In a TEFRA case this is the notice of

final partnership administrative adjustment; in a deficiency case this is the notice

of deficiency.

      We have made clear, back to the earliest days of TEFRA litigation, that the

FPAA is the IRS’ determination. In Clovis I v. Commissioner, 88 T.C. 980, 982

(1987), we wrote:

            The FPAA is to the litigation of partnership items and affected
      items pursuant to the partnership audit and litigation provisions of
      section 6221 et seq., what the statutory notice of deficiency is to tax
                                         - 41 -

      controversies before this Court that involve respondent’s
      determination of a deficiency, i.e., it is the notice to affected
      taxpayers that respondent has made a final administrative
      determination for particular tax years. * * *

Inherent in the determination of partnership items is the determination that

TEFRA applies to the partnership in which those items arose; if TEFRA did not

apply there would be no FPAA and no partnership items.

      In contrast, one might argue that the IRS determined at some earlier time

that TEFRA did not apply. Undoubtedly, the IRS initially treated the examination

underlying this case as though it was not a TEFRA examination. The Form 1040

was assigned to Revenue Agent Jung for examination. Shortly thereafter, the IRS

requested that the Bedrosians extend their period of limitations, not that

attributable to items of Stone Canyon. The Bedrosians provided a power of

attorney with respect to their personal tax matters, not those of Stone Canyon. See

sec. 301.6223(c)-1(e)(2), Proced. & Admin. Regs. (providing specific

requirements for furnishing a power of attorney with respect to TEFRA

proceedings); Internal Revenue Manual (IRM) pt. 8.19.6.5(2) (June 1, 2007) (“For

a Form 2848 to cover both partnership items and nonpartnership items, the partner

should state in the power of attorney that authority for both matters is granted to

the representative.”). The IRS then communicated with the Bedrosians’
                                        - 42 -

representative about the examination, including providing proposed audit changes

that related to items originating in the partnership. But none of this amounts to a

determination. These events are part of the give-and-take of an ongoing

examination.

      To look to the actions within an ongoing exam to find a “determination”

would be an unworkable rule raising any number of problems. This would

arguably permit anyone to look behind the final notice (either FPAA or notice of

deficiency) to try to argue that the IRS had, at some earlier time, determined that

the opposite procedure applies. Looking behind the notice is disfavored. See

Greenberg’s Express, Inc. v. Commissioner, 62 T.C. 324, 327-328 (1974) (“As a

general rule, this Court will not look behind a deficiency notice to examine the

evidence used or the propriety of respondent’s motives or of the administrative

policy or procedure involved in making his determinations.”). In making that

inquiry, the Court would look to some undefined standard for what constituted

such a determination. Moreover, it would leave open the question of which IRS

employees have the authority to make such a determination. Section 6231(g) rests

that power with the Secretary, but we can find no specific delegation of this

authority.
                                       - 43 -

      In contrast, notices that conclude an audit, an FPAA or a notice of

deficiency, have long been understood as determinations. Clovis I v.

Commissioner, 88 T.C. 982. The IRS has delegated the authority to issue them.

See, e.g., Delegation Orders 4-8 (authority to issue a notice of deficiency) and

4-19 (authority to issue an FPAA). And the notices have the benefit of providing

a clear demarcation of when a determination was made.

      In this case, however, the IRS issued both notices: the IRS issued an FPAA

for Stone Canyon on April 8, 2005, and a notice of deficiency to the Bedrosians

making the same adjustments (plus additional adjustments) 11 days later. We

believe the earlier notice controls.

      Neither section 6231(g) nor the committee report explicitly addresses the

possibility that the IRS might audit a partnership using both procedures. When

Congress enacted the TEFRA procedures, it intended the normal deficiency

procedures and the TEFRA procedures to be separate and distinct procedures, with

the former governing nonpartnership items and the latter governing partnership

items. Even the IRM describes the two procedures as “mutually exclusive”. See

IRM pt. 4.31.2.1.1(1) (June 1, 2004) (“[T]he TEFRA partnership rules and the

deficiency procedures are mutually exclusive.”). Nonetheless, the IRS

occasionally follows both procedures in practice to protect the Government’s
                                       - 44 -

interests when it is unsure which of the procedures applies. See id. pt.

4.31.2.1.8(1) (June 20, 2013) (“These key cases are controlled as both TEFRA and

nonTEFRA. This is done when it is unclear whether a key case is TEFRA or

nonTEFRA to protect the government’s interest.”).

      By implication, however, section 6231(g) makes it clear that only one

determination can be made for the partnership. In other areas within TEFRA, a

single partner can be removed from a TEFRA proceeding such that adjustments

are made with respect to one partner while all other partners are bound by the

TEFRA proceeding. See, e.g., secs. 6227(d)(1), (3), 6231(c)(2). In contrast,

section 6231(g) addresses partnershipwide, not partner-specific, determinations.

Both section 6231(g)(1) and (2) make this clear: if paragraph (1) applies, “then

the provisions of this subchapter are hereby extended to such partnership” and if

paragraph (2) applies, “then the provisions of this subchapter shall not apply to

such partnership.” (Emphasis added.) There is nothing in section 6231(g) to

indicate that Congress intended to allow the IRS to determine that TEFRA applies

to one partner in a partnership while simultaneously determining that it does not

apply to another partner in the same partnership. Thus, we conclude that the IRS

must make a single determination for the partnership.
                                       - 45 -

      In this instance, the IRS determined that TEFRA applies to the partnership.

The FPAA was the first notice issued and clearly indicated that the IRS was taking

the position that TEFRA applied to Stone Canyon. Because section 6231(g)

requires a single, partnershipwide determination, the IRS could not thereafter

determine that TEFRA did not apply to that same partnership. And, under the

facts of this case, a determination that TEFRA did not apply to Stone Canyon

would not have been reasonable.

            2.     Reasonableness

      If the IRS had determined that TEFRA does not apply to Stone Canyon, that

determination would not have been reasonable.

      For section 6231(g)(2) to apply, the IRS must reasonably determine that the

partnership at issue is not subject to TEFRA. The Code does not define what is

reasonable for purposes of section 6231(g)(1) or (2). There is no indication that

Congress intended the term “reasonable” to have any specific meaning, and so we

give it its ordinary meaning. See Crane v. Commissioner, 331 U.S. 1, 6 (1947);

Keene v. Commissioner, 121 T.C. 8, 14 (2003).

      In determining the ordinary meaning of words, it is appropriate to consult

dictionaries. See Nat’l Muffler Dealers Ass’n, Inc. v. United States, 440 U.S. 472,

480 n.10 (1979); Rome I, Ltd. v. Commissioner, 96 T.C. 697, 704 (1991). The
                                        - 46 -

Random House College Dictionary 1100 (Rev. ed 1980) defines the term

“reasonable” as: (1) “agreeable to or in accord with reason or sound judgment;

logical”; (2) “not exceeding the limit prescribed by reason; not excessive”; (3)

“moderate in price; not expensive”; (4) “endowed with reason”; and (5) “capable

of rational behavior, decision, etc.”. Webster’s II New Riverside University

Dictionary 980 (1984) similarly defines the term as: (1) “[c]apable of reasoning”;

(2) “[g]overned by or in accordance with reason or sound thinking”; (3) “[w]ithin

the bounds of common sense”; and (4) “[n]ot extreme or excessive”.

      These definitions are not inconsistent with the use of the term “reasonable”

elsewhere in the Code. The use of that term that is the most analogous to the

current situation can be found in the phrase “reasonable basis” when referring to

the standard of reporting. See, e.g., secs. 6662(d)(2)(B), 6676, 6694(a)(2)(B); see

also 31 C.F.R. 10.34(a) (2011) (setting forth the Circular 230 ethical standards

regarding tax return preparation). Determining whether TEFRA applies to a

particular partnership involves the application of the law (specifically, section

6231(a)(1)) to a set of facts (specifically, the information shown on the face of a

partnership return). The reasonable basis standard of reporting involves the same

type of inquiry. For that purpose, reasonable basis is defined as
                                        - 47 -

      a relatively high standard of tax reporting, that is, significantly higher
      than not frivolous or not patently improper. The reasonable basis
      standard is not satisfied by a return position that is merely arguable or
      that is merely a colorable claim. If a return position is reasonably
      based on one or more of the authorities set forth in § 1.6662-
      4(d)(3)(iii) (taking into account the relevance and persuasiveness of
      the authorities, and subsequent developments), the return position
      will generally satisfy the reasonable basis standard even though it
      may not satisfy the substantial authority standard as defined in
      § 1.6662-4 (d)(2). * * * [Sec. 1.6662-3(b)(3), Income Tax Regs.]

      Against this backdrop, we analyze whether a determination based on the

Stone Canyon partnership return that TEFRA does not apply to Stone Canyon

would have been reasonable. Stone Canyon’s Form 1065 for 1999 contained

conflicting and necessarily erroneous information. On one hand, Stone Canyon

expressly reported that it was not subject to the TEFRA procedures by answering

“no” to the question on line 4 of Schedule B, which asks: “Is this partnership

subject to the consolidated audit procedures of sections 6221 through 6233? If

‘Yes,’ see Designation of Tax Matters Partner below”. Yet Stone Canyon

designated a TMP.

      Notwithstanding these inconsistencies, the Schedules K-1 that were

included with and are part of the partnership return make it clear that the

partnership must have been subject to TEFRA as a matter of law. One of the

Schedules K-1 listed an LLC as one of the members of Stone Canyon but then
                                       - 48 -

identified the LLC as an individual. Another Schedule K-1 listed an S corporation

as one of the members of Stone Canyon and identified it as an S corporation. The

presence of any passthrough partner precludes the application of the small

partnership exception of section 6231(a)(1)(B) and renders the partnership subject

to TEFRA as a matter of law. Relying on the face of the partnership return, the

only reasonable conclusion is that TEFRA applies to Stone Canyon.

      The Bedrosians even acknowledged this point in one of the memoranda that

they filed before the Court raised the issue of section 6231(g)(2). They stated: “It

was clear from the Stone Canyon Partners’ partnership returns that partners in

Stone Canyon Partners were themselves pass-through entities. This makes Stone

Canyon Partners subject to the TEFRA procedures automatically.” Memorandum

of points and authorities in support of petitioners’ motion for summary judgment,

at 15 (Nov. 30, 2010).

      Because it would have been unreasonable to determine that TEFRA does

not apply to Stone Canyon, we find that section 6231(g)(2) does not apply.

IV.   Law of the Case

      As discussed above, we conclude that no election was made under section

6223(e)(2) to opt out of the TEFRA proceedings regarding Stone Canyon. We

also conclude that the IRS did not determine that TEFRA did not apply to Stone
                                       - 49 -

Canyon (and if it made such a determination, it would have been unreasonable).

In addition to these reasons, we must rule against the Bedrosians because we are

bound by what the Court of Appeals for the Ninth Circuit has already decided in

this case.

      We previously held that we lack jurisdiction over the partnership items that

were included in the notice of deficiency at issue here, which, in essence, the

Bedrosians ask us to reconsider. But the Court of Appeals already agreed with

this Court’s determination that the notice of deficiency was invalid as to the

partnership items. As the Court of Appeals put it: “[T]he Tax Court never had

jurisdiction over ‘such deficiency’ in the first place.” Bedrosian v. Commissioner,

358 Fed. Appx. at 870. The phrase “such deficiency” refers to the partnership

items that the IRS included in the notice of deficiency; however, we still had

jurisdiction over the nonpartnership items for 2000 (i.e., the transaction fees). As

a result, the Court of Appeals dismissed the Bedrosians’ appeal from our decision

in T.C. Memo. 2007-375 because “there is no final judgment as to all claims.”

The Court of Appeals remanded the case for further proceedings concerning the

taxable year 2000, and we received the mandate on February 1, 2010.

      The “law of the case” doctrine “posits that when a court decides upon a rule

of law, that decision should continue to govern the same issues in subsequent
                                       - 50 -

stages in the same case.” Arizona v. California, 460 U.S. 605, 618 (1983). It has

been recognized and repeatedly applied by this Court and by the Court of Appeals

for the Ninth Circuit, see, e.g., United States v. Alexander, 106 F.3d 874 (9th Cir.

1997); Herrington v. Cnty. of Sonoma, 12 F.3d 901 (9th Cir. 1993); Pollei v.

Commissioner, 94 T.C. 595 (1990); Dixon v. Commissioner, T.C. Memo.

2006-190, and precludes reconsideration of an issue that has been decided in this

case, Thomas v. Bible, 983 F.2d 152, 154 (9th Cir. 1993). The issues that a lower

court is precluded from reconsidering “include those that were decided by the

appellate court expressly or by necessary implication.” Pollei v. Commissioner,

94 T.C. 601 (citing In re Beverly Hills Bancorp, 752 F.2d 1334 (9th Cir. 1984)).

      Following either the section 6223(e) approach advocated by the Bedrosians

or the section 6231(g)(2) approach would require that we reconsider our prior

opinion in T.C. Memo. 2007-375 wherein we held that we lack jurisdiction over

the very same items over which the Bedrosians now ask us to find jurisdiction.

Doing so would violate the law of the case. Following the section 6223(e)

approach would have us find jurisdiction over the partnership items in the 2005

notice of deficiency; the Court of Appeals for the Ninth Circuit has already held

that we do not have jurisdiction over those items. Following the section

6231(g)(2) approach would render the FPAA and the Stone Canyon Partners
                                       - 51 -

proceeding a nullity; the Court of Appeals already upheld the validity of the notice

that underlay that proceeding and affirmed our decision in that case. The law of

the case doctrine precludes us from reconsidering these rulings.

      It is worth noting that the Bedrosians raised their allegations regarding the

IRS’ muddled handling of this case in the Stone Canyon Partners FPAA case.

They alleged two affirmative defenses to the adjustments in the FPAA. The first

defense was that the FPAA was invalid because it was not mailed to the last

known address. Their second affirmative defense was as follows:

             The Commissioner failed to properly conduct a
      partnership-level proceeding * * * and issued a Notice of Deficiency
      proposing adjustments to partners’ returns less than one month after
      issuing the FPAA, in violation of law. As a result, even if the FPAA
      had been timely received, the premature issuance of the Notice of
      Deficiency proposing adjustments based on the FPAA would have
      misled the partnership and its partners into concluding that the
      procedures for obtaining judicial review of the Notice of Deficiency
      superseded and obviated the procedures for obtaining judicial review
      of the FPAA. Therefore, any purported adjustments made by
      Commissioner in the FPAA are of no force and effect * * *.

      In this passage, the Bedrosians clearly alleged that the IRS “failed to

properly conduct a partnership-level proceeding”; that the FPAA was “of no force

and effect”; that the notice of deficiency issued to them individually could

reasonably be construed as the method the IRS had selected to resolve the 1999

partnership items; and that the notice of deficiency issued to them individually
                                       - 52 -

“superseded and obviated” the FPAA. Although the Bedrosians did not frame

their argument using the terminology of section 6231(g)(2), their factual

allegations are essentially the same factual allegations that they now advance to

support their contention that this case should be governed by individual deficiency

procedures. For whatever reason, the Bedrosians abandoned this theory and

argued the last known address issue, which was rejected both by this Court and by

the Court of Appeals for the Ninth Circuit. They cannot now collaterally attack

what has become a final decision.

                                    Conclusion

      The Bedrosians cannot use this deficiency proceeding to make a collateral

attack because of the final decision in Stone Canyon Partners or the opinion of the

Court of Appeals in their prior appeal in this case. Their arguments regarding

sections 6223(e) and 6231(g) amount to just that. Moreover, their arguments fail

on the merits. The Bedrosians’ partnership items did not automatically convert

under section 6231(e)(2), and they neither made an election under section

6223(e)(3) nor substantially complied with the procedures for making such an

election. Regarding section 6231(g)(2), the IRS determined that TEFRA applied

to Stone Canyon, as evidenced by the Stone Canyon FPAA. If the IRS had

determined that TEFRA did not apply to Stone Canyon, that determination would
                                        - 53 -

not have been reasonable because Stone Canyon had passthrough partners, which

preclude it from falling within the small partnership exception.

      To reflect the foregoing,


                                                 An appropriate order will be issued.

      Reviewed by the Court.

      HALPERN, GALE, HOLMES, KERRIGAN, LAUBER, and NEGA, JJ.,
agree with this opinion of the Court.

      KROUPA, J.,13 concurs in the result only.

       GUSTAFSON and MORRISON, JJ., did not participate in the consideration
of this opinion.




      13
           Judge Kroupa retired on June 16, 2014.
                                       - 54 -

      HALPERN, J., concurring: I have joined the majority's opinion and write

separately only to address Judge Vasquez' complaint that we have denied the

Bedrosians their day in court. I do not believe that to be the case. Judge Vasquez

is the author of our Memorandum Opinion Stone Canyon Partners v.

Commissioner, T.C. Memo. 2007-377, 2007 WL 4526512, aff'd, 358 Fed. Appx.

868 (9th Cir. 2009). In that case, we disposed of two competing motions to

dismiss for lack of jurisdiction. One was made by JCB Stone Canyon Investments

LLC (LLC), as tax matters partner (TMP) of Stone Canyon Partners. The grounds

for that motion were that the Commissioner had failed to issue a valid notice of

final partnership administrative adjustment (FPAA) since he had addressed no

copy to a proper address. The Commissioner's competing motion was on the

grounds that the petition was untimely. We denied the TMP's motion and granted

the Commissioner's motion.

      In its untimely filed petition, the TMP stated that the adjustments proposed

in the FPAA were "the same adjustments" proposed in the notice of deficiency on

which this case is based. The TMP assigned error to the FPAA and raised two

affirmative defenses: one, that the FPAA was not mailed to the proper address,

and, two, as noted by the majority, see op. Ct. p. 51, that the Commissioner's
                                        - 55 -

muddled handling of the case deprived the FPAA of any vitality. Only the first

affirmative defense was advanced as a ground for the TMP's motion.

      We first addressed the TMP's motion. It argued that the FPAA was invalid

"because it was never mailed to the appropriate address, and as a result petitioner

did not receive notice as required pursuant to the Code." We reviewed the rules

governing the proper address for an FPAA and noted: "As is the case with a

statutory notice of deficiency, the validity of a properly mailed FPAA is not

contingent upon actual receipt by either the tax matters partner or a notice

partner." Stone Canyon Partners v. Commissioner, 2007 WL 4526512, at *3. We

then turned to determining whether any of the 14 FPAAs the Commissioner

mailed to three different addresses were sufficient. The FPAAs were addressed

variously to "Stone Canyon Partners, c/o John Bedrosian", "JCB Stone Canyon

Investments, LLC, c/o John Bedrosian", "Stone Canyon Investors, Inc., c/o John

Bedrosian", "John Bedrosian", and "Judith Bedrosian". We stated not once but

twice: "By mailing FPAAs to multiple addressees at multiple addresses,

respondent made a good faith effort to notify all affected parties of the partnership

adjustments, thus satisfying the notice requirement of sec. 6223(a)." Id., 2007 WL
4526512, at *4. With respect to one of the addresses, to which FPAAs addressed

directly to the Bedrosians were sent, we stated: "[That] address was a proper
                                        - 56 -

address to which respondent could mail the FPAAs to the Bedrosians as

individuals and as indirect partners of * * * [LLC] and * * * [Stone Canyon

Investors, Inc.]."

      On the basis of our finding that the section 6223(a) notice requirements

were satisfied, we denied the TMP's motion and granted the Commissioner's

motion that the petition filed almost two years after the FPAAs were mailed was

untimely and, thus, invalid. See id. at *5. The Court of Appeals acknowledged

the Bedrosians' assertion that they did not receive the FPAA at any address.

Bedrosian v. Commissioner, 358 Fed. Appx. at 869. It held, however: "Because

we determine that the IRS validly mailed the FPAA to the Bedrosians, we affirm

the Tax Court's dismissal for lack of jurisdiction of their untimely petition." Id.

      Because the Commissioner sent them an FPAA, the Bedrosians were "notice

partners". See sec. 6231(a)(8). Consequently, upon the failure of the TMP to file

a petition in response to the FPAA, either of them could have done so. See sec.

6226(b). Their opportunity for a day in court to contest the FPAA--which the

TMP (effectively, the Bedrosians) in the petition conceded presented "the same

adjustments" proposed in the notice of deficiency on which this case is based--

expired 150 days after the FPAA was issued. See id. They failed to meet that
                                            - 57 -

deadline. As one court has aptly put it in response to a due process challenge to a

period of limitations:

            While it is undeniably true that access to the courts and an
      opportunity to be heard are fundamental aspects of procedural due
      process, it is equally clear that the bar imposed by a validly enacted
      and reasonable statute of limitations does not deprive a suitor of his
      day in court in derogation of that clause.5 * * * [First fn. ref.
      omitted.]
             5
                 As one court has stated:

             Statutes of limitation have been part of the law of every
      civilized nation from time immemorial. Since each sovereignty may
      organize its judicial tribunals according to its own notions of policy,
      it has been recognized since the early days of this republic that
      statutes of limitation are within the sovereign power of each state to
      enact. Such statutes, having the effect of denying any judicial remedy
      for the enforcement of an otherwise valid claim, are justified on
      grounds of policy and as statutes of repose "designed to protect the
      citizens from stale and vexatious claims and to make an end to the
      possibility of litigation after the lapse of a reasonable time."
      Guaranty Trust Co. of New York v. United States, 304 U.S. 126, 58
S. Ct. 785, 82 L. Ed. 1224 (1937). The legislative body, in enacting
      such legislation, may weigh the conflicting interests between one
      person's right to enforce an otherwise valid claim and another
      person's right to be confronted with any claim against him before the
      lapse of time has likely rendered unavailable or difficult the matter of
      obtaining or presenting proof. Any balance of these conflicting
      interests which is not arbitrary or capricious is within the legislative
      authority and not subject to constitutional attack for lack of due
      process. Hargraves v. Brackett Stripping Machine Co., 317 F. Supp.
676, 682-83 (E.D. Tenn. 1970). * * *

Saffioti v. Wilson, 392 F. Supp. 1335, 1339 (S.D.N.Y. 1975).
                                        - 58 -

      Indeed, the very argument that the Bedrosians make here concerning the

Commissioner's muddled handling of the case, the TMP raised in assigning error

to the FPAA. Judge Vasquez' penultimate paragraph in his report in Stone Canyon

Partners v. Commissioner, 2007 WL 4526512, at *5, reads as follows: "In

reaching all of our holdings herein, we have considered all arguments made by the

parties, and, to the extent not mentioned above, we find them to be irrelevant or

without merit." While it is not clear whether he intended that bit of boilerplate to

refer to arguments other than those made in support of the motions, the TMP's

affirmative defense certainly raised the issue in the case.

      Petitioners have had their opportunity for a day in court. Whether they

actually received the FPAA is beside the point. All Congress required is that it be

mailed to them at a proper address. Judge Vasquez found that it was. Stone

Canyon Partners is a partnership-level case, and, for that reason, the partners do

not, upon failure to file a petition in response to the FPAA, have the opportunity to

sue for a refund, as they would if the case were a deficiency case. See sec.

7422(h); see also, e.g., McCann v. United States, 105 Fed. Cl. 120, 122 (2012),
                                         - 59 -

aff'd, 2012 WL 6839761 (Fed. Cir. Nov. 27, 2012). That is a legislative choice

that we have no authority to mitigate.

      GALE, HOLMES, BUCH, LAUBER, and NEGA, JJ., agree with this
concurring opinion.
                                        - 60 -

      GOEKE, J., concurring: I agree with the majority’s reasoning on the merits

of petitioners’ arguments and accordingly concur in the judgment. I write

separately to critique its law of the case doctrine analysis and to discuss the

implications of petitioners’ failure to timely challenge the Stone Canyon FPAA.

      The majority concludes that we may not find that we have jurisdiction over

the partnership items in the 2005 notice of deficiency, “because we are bound by

what the Court of Appeals for the Ninth Circuit has already decided in this case.”

See op. Ct. p. 49. The majority goes on to state:

             We previously held that we lack jurisdiction over the
      partnership items that were included in the notice of deficiency at
      issue here, which, in essence, the Bedrosians ask us to reconsider.
      But the Court of Appeals already agreed with this Court’s
      determination that the notice of deficiency was invalid as to the
      partnership items. As the Court of Appeals put it: “[T]he Tax Court
      never had jurisdiction over ‘such deficiency’ in the first place.”
      * * * [See id.]

I do not agree that we are bound by the quoted statement.

      The law of the case doctrine “ordinarily precludes a court from re-

examining an issue previously decided by the same court, or a higher appellate

court, in the same case.” Moore v. James H. Matthews & Co., 682 F.2d 830, 833

(9th Cir. 1982). “A significant corollary to the doctrine is that dicta have no

preclusive effect.” Milgard Tempering, Inc. v. Selas Corp. of Am., 902 F.2d 703,
                                        - 61 -

715 (9th Cir. 1990) (citing Ducey v. United States, 830 F.2d 1071, 1072 (9th Cir.

1987).

      I acknowledge that the Court of Appeals for the Ninth Circuit apparently

agreed with our initial decision that we lacked jurisdiction over the partnership

items in the 2005 notice of deficiency, but it appears that the statement the

majority quotes was dictum. On appeal the Court of Appeals considered three Tax

Court opinions: (1) its dismissal for lack of jurisdiction of the Bedrosians’

untimely petition challenging the 2005 FPAA; (2) its partial dismissal of the

Bedrosians’ petition challenging the 2005 notice of deficiency; and (3) its

dismissal for lack of jurisdiction of the Bedrosians’ petition challenging the 2006

affected items notice of deficiency. The Court of Appeals affirmed opinions (1)

and (3) but held that it did not have jurisdiction to review opinion (2), because it

was not a “final decision”.1 See Bedrosian v. Commissioner, 358 Fed. Appx. 868,

870 (9th Cir. 2009), aff’g T.C. Memo. 2007-376.

      The case before us concerns our jurisdiction over the partnership items in

the 2005 notice of deficiency (opinion (2) above). The statement the majority

quotes appears in the Court of Appeals’ analysis of our dismissal of the

      1
       The Court of Appeals found that because we had only partially dismissed
the Bedrosians’ petition challenging the 2005 notice of deficiency, their appeal
was interlocutory.
                                        - 62 -

Bedrosians’ petition challenging the 2006 affected items notice (opinion (3)

above). The Court of Appeals concluded it could not review opinion (2) but in its

analysis of opinion (3) suggested that it agreed with opinion (2). It is not clear

whether the Court of Appeals’ statement about opinion (2) was necessary to its

holding on opinion (3). Consequently, it is unclear whether the statement

precludes us from reconsidering our jurisdiction in this case.

      The law of the case doctrine typically precludes a court from reexamining

an issue it previously decided in the same case. See Moore, 682 F.2d at 833. We

previously opined that we had no jurisdiction over the partnership items in the

2005 notice of deficiency. Consequently, the law of the case doctrine already

binds us on the basis of our own opinion. I find it unnecessary and incorrect to

determine whether it also binds us on the basis of the Court of Appeals’ opinion.

      Additionally, I find it worth noting that the Court of Appeals’ affirmation of

our dismissal of the separate Stone Canyon partnership case (holding that the

FPAA was valid and that the petition filed in response to the FPAA was untimely)

necessarily means that the partnership proceedings were complete as to

partnership items and that the Commissioner was free to proceed to make

assessments or determinations regarding affected items. The partnership item

adjustments determined in the FPAA became final when the time for filing a
                                        - 63 -

petition expired. See sec. 6225. And our dismissal of the partnership proceeding

for lack of a timely filed petition prevents us in a partner-level proceeding from

upsetting the FPAA adjustments. See sec. 6226(h) (providing that if a petition

challenging the adjustments in an FPAA is dismissed, “the decision of the court

dismissing the action shall be considered as its decision that the * * * [FPAA] is

correct”).

      As we stated in Tigers Eye Trading, LLC v. Commissioner, 138 T.C. 67, 89

(2012):

      Under the TEFRA procedures all partnership items, the proper
      allocation of those partnership items among the partners, and the
      applicability of any penalty, addition to tax, or additional amount that
      relates to an adjustment to a partnership item are determined in a
      single partnership-level proceeding. Sec. 6226. The determinations
      of partnership items in partnership-level proceedings are binding on
      the partners and may not be challenged in subsequent partner-level
      proceedings. See secs. 6230(c)(4), 7422(h).

      PARIS, J., agrees with this concurring opinion.
                                        - 64 -

      VASQUEZ, J., dissenting: Our society has a longstanding and

“‘deep-rooted historic tradition that everyone should have his own day in court.’”

Richards v. Jefferson Cnty., Ala., 517 U.S. 793, 798 (1996) (quoting 18 Charles

Alan Wright et al., Federal Practice and Procedure, sec. 4449, p. 417 (1981)).

“The opportunity to be heard is an essential requisite of due process of law in

judicial proceedings.” Id. at 797 n.4. This Court “has consistently and zealously

guarded a taxpayer’s right to his day in court, whenever there was a bona fide

dispute between him and the Commissioner of Internal Revenue.” Petersen v.

Commissioner, T.C. Memo. 1977-4, 1977 Tax Ct. Memo LEXIS 439, at *6. We

have recognized the importance not only to the affected taxpayer, but also to the

public’s confidence in the tax collection system that the opportunity for judicial

review of bona fide disputes be protected. Id.

      The opinion of the Court departs from these deeply ingrained principles by

denying the Bedrosians their day in court.1 I believe the result reached by the

opinion of the Court is not only inconsistent with the interests of justice but is also

the product of an erroneous view of the governing law.




      1
         This Court previously held that we have jurisdiction over the transaction
fees for 2000, see Bedrosian v. Commissioner, T.C. Memo. 2007-375, and the
opinion of the Court does not disturb this holding.
                                         - 65 -

      The opinion of the Court devotes the bulk of its energy to arguing that

sections 6223(e) and 6231(g)(2), two highly complicated provisions within

TEFRA, do not apply in this case. See op. Ct. pp. 21-48. The opinion of the

Court then goes on to conclude, seemingly irrespective of its prior discussion, that

this Court must rule against the Bedrosians under the “law of the case” doctrine.

See id. pp. 48-52. I respectfully disagree. I will first explain why the reliance of

the opinion of the Court on the “law of the case” doctrine is misplaced. I will then

show how section 6231(g)(2) operates to confer jurisdiction on this Court.

I.    Law of the Case

      The “law of the case” doctrine is “part of a related set of preclusion

principles that includes stare decisis, res judicata, and collateral estoppel.”

Gonzalez v. Arizona, 624 F.3d 1162, 1185 n.16 (9th Cir. 2010). These preclusion

principles are all aimed at promoting the efficient operation of the courts. Id.

They are distinguished, however, by the type or stage of litigation in which they

separately apply. Id.

      The law of the case doctrine generally precludes a court from “reconsidering

an issue previously decided by the same court, or a higher court in the identical

case.” Milgard Tempering, Inc. v. Selas Corp. of Am., 902 F.2d 703, 715 (9th Cir.

1990) (citing Richardson v. United States, 841 F.2d 993, 996 (9th Cir. 1988),
                                        - 66 -

amended, 860 F.2d 357 (9th Cir. 1988)). For the law of the case doctrine to apply,

“the issue in question must have been ‘decided explicitly or by necessary

implication in [the] previous disposition.’” Id. (quoting Liberty Mut. Ins. Co. v.

EEOC, 691 F.2d 438, 441 (9th Cir. 1982)). A court may exercise its discretion to

depart from the law of the case in three instances: “(1) the first decision was

clearly erroneous and would result in manifest injustice; (2) an intervening change

in the law has occurred; or (3) the evidence on remand was substantially

different.” Id.

      As the opinion of the Court correctly notes, the Court of Appeals for the

Ninth Circuit dismissed the Bedrosians’ appeal in this case for lack of jurisdiction

because we had not entered a final judgment as to all claims. See op. Ct. p. 49.

However, the opinion of the Court then erroneously concludes that this Court

“must rule against the Bedrosians because we are bound by what the Court of

Appeals for the Ninth Circuit has already determined in this case.” See id. p. 49.

The opinion of the Court quotes the Court of Appeals’ statement that “‘the Tax

Court never had jurisdiction over “such deficiency” in the first place.’” See id. p.

49 (quoting Bedrosian v. Commissioner, 358 Fed. Appx. 868, 870 (9th Cir.
                                        - 67 -

2009)).2 The opinion of the Court overlooks the fact that the Court of Appeals’

statements in this case constitute dicta. See Md. Nat’l Bank v. Vessel Madam

Chapel, 46 F.3d 895, 902 (9th Cir. 1995) (“Because the * * * [Court of Appeals

for the Fourth Circuit] action was dismissed for lack of jurisdiction, the statement

upon which * * * [the claimant-appellee] relies is dicta and therefore not

persuasive.”); United States v. Eccles, 850 F.2d 1357, 1365 (9th Cir. 1988)

(“Because we lack jurisdiction to hear the defendant’s appeal, any statements that

we could make here as to the appealability after trial of the defendant’s claims

would constitute dicta.”).

      The law in the Ninth Circuit, in which an appeal of this case would lie, see

sec. 7482(b)(1)(A), is absolutely clear that dicta do not have preclusive effect for

      2
          The complete sentence from which the opinion of the Court extracts the
quotation from the Court of Appeals’ opinion reads as follows: “No assessment
could possibly deprive the Tax Court of jurisdiction over that particular
deficiency, because the Tax Court never had jurisdiction over ‘such deficiency’ in
the first instance.” Bedrosian v. Commissioner, 358 Fed. Appx. 868, 870 (9th Cir.
2009), aff’g T.C. Memo. 2007-376. This statement appears in the portion of the
opinion dealing with the affected items notice issued in 2006 rather than in the
separate section of the opinion dealing with the notice of deficiency issued in
2005. The exact meaning of the quoted statement is unclear, especially
considering that in the previous paragraph of its opinion the Court of Appeals had
expressly held that it lacked jurisdiction to consider an appeal with respect to the
2005 notice of deficiency because the appeal was interlocutory inasmuch as the
Tax Court had dismissed the Bedrosian’s challenge to the 2005 notice of
deficiency only in part, “retaining jurisdiction” over certain issues reflected in the
notice of deficiency. Id.
                                         - 68 -

purposes of the law of the case doctrine, see Milgard Tempering, Inc., 902 F.2d at

715 (“A significant corollary to the [law of the case] doctrine is that dicta have no

preclusive effect.”); Ducey v. United States, 830 F.2d 1071, 1072 (9th Cir. 1987)

(“Dicta is not given preclusive effect under the law of the case doctrine in this

circuit.”); Russell v. Commissioner, 678 F.2d 782, 785 (9th Cir. 1982) (“Because

the res judicata discussion in our prior * * * decision was dicta, it is not part of the

law of the case.”). Accordingly, the opinion of the Court is simply mistaken that

the Court of Appeals’ statements in dicta bind us in this case.

      The opinion of the Court also contends that our prior holding in this case

binds us.3 We held in our prior opinion that we do not have jurisdiction over

respondent’s adjustments for 1999 in the April 19, 2005, notice of deficiency

because the partnership proceeding was pending at the time that notice was issued.

See Bedrosian v. Commissioner, T.C. Memo. 2007-375, slip op. at 7. The opinion

of the Court correctly notes that “[f]ollowing either the section 6223(e) approach

advocated by the Bedrosians or the section 6231(g)(2) approach would require that

we vacate our prior opinion”, but then erroneously concludes that vacating our

prior opinion would violate the law of the case doctrine. See op. Ct. p. 50.


      3
        Judge Goeke agrees with the opinion of the Court as to this point in his
concurring opinion.
                                         - 69 -

      To the contrary, “‘[a]ll rulings of a trial court are subject to revision at any

time before the entry of judgment.’” City of Los Angeles, Harbor Div. v. Santa

Monica Baykeeper, 254 F.3d 882, 888 (9th Cir. 2001) (quoting United States v.

Houser, 804 F.2d 565, 567 (9th Cir. 1986)); see also Fed. R. Civ. P. 54(b) (“[A]ny

order or other decision, however designated, that adjudicates fewer than all the

claims or the rights and liabilities of fewer than all the parties does not end the

action as to any of the claims or parties and may be revised at any time before the

entry of a judgment adjudicating all the claims and all the parties’ rights and

liabilities.”).4 It is undisputed that we did not enter a final judgment as to all

claims in this case. See Bedrosian v. Commissioner, 358 Fed. Appx. at 870.

Therefore, we have the power to reconsider, modify, or rescind our prior opinion

(and the accompanying interlocutory order).

      The holding in our prior opinion that we lacked jurisdiction over the items

in the notice of deficiency for 1999 was based on an agreement of the parties,

which we accepted, that these items were either partnership items or affected

items. See Bedrosian v. Commissioner, T.C. Memo. 2007-375, slip op. at 7. We

did not at the time consider the possible application of section 6231(g)(2), nor did

      4
        Where, as here, there is no Tax Court Rule on point, we consult the
Federal Rules of Civil Procedure for guidance. Rule 1(a); Davis v. Commissioner,
T.C. Memo. 2006-272, slip op. at 5.
                                        - 70 -

we have the affidavits of the IRS revenue agent and the Bedrosians’ power of

attorney (POA) with regard to the events that transpired during the course of the

audit. The parties now dispute the characterization of the 1999 items, and it is

most prudent for us to reconsider this issue on the merits. See, e.g., Rawls

Trading, L.P. v. Commissioner, 138 T.C. 271, 284 (2012) (“[W]e are under an

affirmative duty to investigate the extent of our subject matter jurisdiction.”).

       Lastly, we consider the Stone Canyon Partners proceeding. The opinion of

the Court correctly states that “[f]ollowing the section 6231(g)(2) approach would

render the FPAA and the Stone Canyon Partners proceeding a nullity”. See op. Ct.

pp. 50-51. But then the opinion of the Court suggests that both the law of the case

doctrine and the collateral estoppel doctrine preclude us from reconsidering our

ruling in that proceeding. See id. pp. 51-52. This is not so.

       As previously stated, the law of the case doctrine precludes a court from

“reconsidering an issue previously decided by the same court, or a higher court in

the identical case.” Milgard Tempering, Inc., 902 F.2d at 715 (emphasis added).

The Stone Canyon Partners proceeding is not identical to the case before us. The

parties might be related. There might be issues in common. But, unquestionably,

it is not the identical case.
                                        - 71 -

      The collateral estoppel doctrine likewise does not apply because it is an

affirmative defense which was not raised by either party in this proceeding. See

Rule 39; Taylor v. Sturgell, 553 U.S. 880, 907 (2008) (“Claim preclusion, like

issue preclusion, is an affirmative defense.”); Kightlinger v. Commissioner, T.C.

Memo. 1998-357, slip op. at 24 (“[W]e observe that because res judicata and

collateral estoppel are affirmative defenses and neither was pleaded by petitioner,

they are deemed waived.”). While this Court may raise collateral estoppel sua

sponte, it is not obligated to do so. Monahan v. Commissioner, 109 T.C. 235, 250-

251 (1997). “Sua sponte consideration of issue preclusion generally should be

limited to circumstances where the parties are given an opportunity to address the

applicability of the doctrine to a particular issue.” Id. at 251. They have not been

given that opportunity here. And, regardless, I seriously question whether the

requirements of collateral estoppel would have even been met.5

      5
          In Peck v. Commissioner, 90 T.C. 162, 166-167 (1988), aff’d, 904 F.2d
525 (9th Cir. 1990), we set forth five requirements that must be met before
application of collateral estoppel in the context of a factual dispute: (1) the issue
in the second suit must be identical in all respects with the one decided in the first
suit; (2) there must be a final judgment rendered by a court of competent
jurisdiction; (3) collateral estoppel may be invoked against parties and their
privies to the prior judgment; (4) the parties must actually have litigated the issues
and the resolution of these issues must have been essential to the prior decision;
and (5) the controlling facts and applicable legal rules must remain unchanged
from those in the prior litigation. The opinion of the Court does not discuss these
                                                                         (continued...)
                                         - 72 -

      Judge Goeke’s concurring opinion relies on section 6226(h), which might,

at first blush, appear to support its argument that the Bedrosians are precluded

from contesting any of the adjustments in the FPAA as part of their deficiency

case. Section 6226(h) generally provides that a court’s dismissal of an action

brought under the section is considered to be its decision that the FPAA is correct.

However, no partnership action with respect to Stone Canyon was actually brought

under section 6226. The TMP of Stone Canyon did not file a petition in response

to the FPAA within 90 days under section 6226(a), nor did any other partner file a

petition within 60 days after the close of the 90-day period under section 6226(b).

The dismissal of a partnership action which was not properly brought under

section 6226, as is the case here, has no preclusive effect. See Cent. Valley AG

Enters. v. United States, 531 F.3d 750, 765-766 (9th Cir. 2008) (“TEFRA contains

no provision stating that an FPAA has preclusive effect based solely on the failure

to timely pursue TEFRA remedies and notwithstanding the lack of a Tax Court

proceeding.”); see also A.I.M. Controls, L.L.C. v. Commissioner, 672 F.3d 390,

392 n.2 (5th Cir. 2012) (“Because Royce Mitchell was not a tax matters partner of

* * * [the partnership], he lacked authority to bring an action under * * * [section]

      5
       (...continued)
requirements, and it is far from clear whether the first, fourth, and fifth
requirements have been met.
                                        - 73 -

6226(a), and * * * [section] 6226(h)’s bar was not triggered by the district court’s

dismissal of his action.”).

       In short, there is no bar that prevents this Court from considering the merits

of section 6231(g)(2). The reliance of the opinion of the Court on the law of the

case doctrine is wholly inapposite. One of the underlying rationales for preclusion

doctrines, such as law of the case, is to prevent litigants from taking the proverbial

second bite at the apple. But that is not what the Bedrosians ask of us. They have

yet to take their first bite.

II.    The TEFRA Procedures

       I now arrive at section 6231(g)(2), which presents an issue largely of first

impression in any court. I thus believe it is appropriate to take a step back and

look at how that section fits into the statutory scheme of TEFRA as a whole.

       A.     Background

       “TEFRA’s design is premised on the conceptual dichotomy of partnership

and nonpartnership items.”6 Rawls Trading, L.P. v. Commissioner, 138 T.C.
6
         Compare sec. 6231(a)(3) (defining the term “partnership item”, with
respect to a partnership, to mean “any item required to be taken into account for
the partnership’s taxable year under any provision of subtitle A to the extent
regulations prescribed by the Secretary provide that, for purposes of this subtitle,
such item is more appropriately determined at the partnership level than at the
partner level”) with sec. 6231(a)(4) (defining the term “nonpartnership item” to
                                                                       (continued...)
                                        - 74 -

286. The tax treatment of partnership items must be resolved under the TEFRA

procedures at the partnership level. Sec. 6221. The tax treatment of

nonpartnership items must be resolved under the normal deficiency procedures at

the individual level.7 See secs. 6212(a), 6230(a)(2); Huff v. Commissioner, 138
T.C. 258, 263 (2012). The House conference report, H.R. Conf. Rept. No. 97-760,

at 611 (1982), 1982-2 C.B. 600, 668, makes these rules explicitly clear:

             Existing rules relating to administrative and judicial
      proceedings, statutes of limitations, settlements, etc., will continue to
      govern the determination of a partner’s tax liability attributable to
      nonpartnership income, loss, deductions, and credits. Neither the
      Secretary nor the taxpayer will be permitted to raise nonpartnership
      items in the course of a partnership proceeding nor may partnership
      items, except to the extent they become nonpartnership items under
      the rules, be raised in proceedings relating to nonpartnership items of
      a partner.



      6
      (...continued)
mean “an item which is (or is treated as) not a partnership item”).
      7
         There is a third category of items within TEFRA called affected items.
An affected item, as its name implies, is a nonpartnership item which is affected
by a partnership item. Sec. 6231(a)(5). There are two types of affected items: (1)
items that require factual determinations to be made at the partner level (factually
affected items), and (2) items that require merely a computational adjustment
(computationally affected items). See Petaluma FX Partners, LLC v.
Commissioner, 135 T.C. 581, 595 n.2 (2010). The normal deficiency procedures
apply to factually affected items (other than penalties, additions to tax, and
additional amounts that relate to adjustments to partnership items). Sec.
6230(a)(2)(A)(i).
                                       - 75 -

      As the opinion of the Court acknowledges, Congress intended the TEFRA

procedures and the normal deficiency procedures to be “mutually exclusive”. See

op. Ct. p. 43; see also Internal Revenue Manual (IRM) pt. 4.31.2.1.1(1) (June 1,

2004) (“[T]he TEFRA partnership rules and the deficiency procedures are

mutually exclusive.”). Merriam Webster’s Collegiate Dictionary 768 (10th ed.

1996) defines the term “mutually exclusive” as “being related such that each

excludes or precludes the other”. In other words, the IRS’ choice to audit a

partnership return using the TEFRA procedures precludes the IRS from

conducting that same audit under the normal deficiency procedures. Likewise, the

IRS’ choice to audit a partnership return using the normal deficiency procedures

precludes the IRS from conducting that same audit under the TEFRA procedures.

The rules Congress prescribed require the IRS to choose one, and only one, of the

procedures.

      However, in this case, like many before it, the IRS has chosen to apply both

procedures. This practice has resulted in duplicative audits, confusion among the

taxpayers, an unnecessary burden on the court system, and in this case a rare IRS
                                        - 76 -

apology to the Court for a lack of consistency and candor.8 See op. Ct. pp. 19-20.

That makes this case the appropriate vehicle to start enforcing the rules.

      B.     Section 6231(g)(2)

      So how does section 6231(g) fit into this picture? That section was

Congress’ attempt to address the difficulties faced by the IRS in determining

which of the procedures to apply. See H.R. Rept. No. 105-148, at 587-588 (1997),

1997-4 C.B. (Vol. 1) 319, 909-910. The IRS’ approach was (and still is) to

disregard the rules and apply both procedures when the IRS is uncertain as to the

correct procedures. See IRM pt. 4.31.2.1.8(1) (June 20, 2013) (“These key cases

are controlled as both TEFRA and nonTEFRA. This is done when it is unclear

whether a key case is TEFRA or nonTEFRA to protect the government’s

interest.”). But Congress had a different approach in mind.

      Congress’ approach was to permit the IRS to rely on a partnership’s return

and to make that return determinative of the audit procedures to be followed. See

H.R. Rept. No. 105-148, supra at 587-588, 1997-4 C.B. (Vol. 1) at 909-910

(“Partnership return to be determinative of audit procedures to be followed”); see

      8
        We note that duplicative audits and litigation were some of the problems
Congress sought to resolve in enacting TEFRA. See Adams v. Johnson, 355 F.3d
1179, 1186-1187 (9th Cir. 2004); Maxwell v. Commissioner, 87 T.C. 783, 787
(1986); H.R. Conf. Rept. No. 97-760, at 599-600 (1982), 1982-2 C.B. 600, 662-
663.
                                        - 77 -

also sec. 6231(g) (“Partnership return to be determinative of whether subchapter

applies”). If the IRS selects the correct procedures, section 6231(g) does not come

into play. If the IRS selects the wrong procedures, but is reasonable in doing so,

section 6231(g) treats the wrong procedures as the correct ones. If the IRS acts

unreasonably in its determination, it does so at its peril and “possibly jeopardize[s]

any assessment”. H.R. Rept. No. 105-148, supra at 587-588, 1997-4 C.B. (Vol. 1)

at 909-910; see also IRM pt. 4.31.2.1.1(1) (June 1, 2004) (“If the Service applies

the wrong procedures, e.g., erroneously proceeds at the partnership level rather

than at the partner level, or vice versa, barred deficiencies and/or refunds can

result.”).

             1.     Determination To Apply the Normal Deficiency Procedures

       The record in this case clearly establishes that the IRS selected the normal

deficiency procedures to audit Stone Canyon’s return. The very first notice the

IRS sent to the Bedrosians in this case was a letter informing them that their Form

1040, U.S. Individual Income Tax Return, for 1999 had been selected for audit. A

Form 1040 is an individual income tax return. The letter did not mention that the

IRS had commenced, or was even considering, a TEFRA audit of Stone Canyon’s

return. The IRS enclosed in the letter a standard Form 872, Consent to Extend the

Time to Assess Tax, which is used to extend the period of limitations with respect
                                        - 78 -

to nonpartnership items as part of an individual-level audit. See sec. 6501(c)(4).

It does not extend the period of limitations with respect to partnership items or

affected items (unless it has been specifically modified for that purpose--and it

was not here). See sec. 6229(b)(3); Ginsburg v. Commissioner, 127 T.C. 75, 87

(2006).

      The Bedrosians submitted to the IRS a Form 2848, Power of Attorney and

Declaration of Representative, with respect to their individual income tax return

for 1999, consistent with their understanding that the IRS had commenced an

individual-level audit. At no point during the audit did the IRS request that a

Form 2848 be executed for Stone Canyon, the LLC, or the S corporation.9 Over

      9
          Internal Revenue Manual (IRM) pt. 4.10.3.2.1.1(1) (Mar. 1, 2003) states:

             When a taxpayer obtains representation, the examiner will
      ensure that the authorization, Form 2848, Power of Attorney (POA),
      Form 8821, Tax Information Authorization (TIA), or a similar
      privately designed form, is properly executed. Service personnel are
      prohibited from disclosing tax information of a confidential nature to
      any unauthorized person. Upon receipt, the authorization must be
      date stamped and reviewed to ensure that it contains all required
      information. * * *

Had the IRS determined that the TEFRA procedures applied to Stone Canyon, the
IRS should have at minimum secured a power of attorney from Mr. Bedrosian in
his capacity as the sole managing member of the LLC (the TMP of Stone Canyon).
See id. pt. 4.31.2.2.6 (1) (June 20, 2013) (“A TMP may appoint a power of
attorney (POA) to represent the partnership before the Service and to perform all
                                                                      (continued...)
                                        - 79 -

the course of an audit lasting more than a year and a half, the IRS exchanged

multiple communications with the Bedrosians and their POA, including

information document requests, proposed settlement agreements (on Forms 870,

Waiver of Restrictions on Assessment and Collection of Deficiency in Tax and

Acceptance of Overassessment), and proposed audit changes. All of these actions

were taken at the individual level.

      On brief respondent admits that its “revenue agent erred in soliciting an

extension of the limitations period on Forms 872 and in soliciting a settlement

agreement on Form 870” but argues with respect to the other events that “the

revenue agent focused on Petitioners’ individual income tax liability as a matter of

practicality in conducting an examination of a Son-of-Boss partnership subject to

TEFRA, not because the revenue agent believed that the Partnership was not

subject to the TEFRA provisions of the Code.”

      The opinion of the Court goes along with this argument and holds that all of

the actions that take place before the issuance of an FPAA or a notice of

deficiency are the “give-and-take of an ongoing examination.” See op. Ct. pp. 41-

42. None of them matter. According to the opinion of the Court, the only action

      9
        (...continued)
acts for the partnership except for the execution of ‘legally significant
documents’.”).
                                         - 80 -

that matters for purposes of section 6231(g) is the final notice that concludes an

audit. See id. at 40.

      The opinion of the Court’s backward-looking approach is contrary to both

the statute and the legislative history. Neither the statute nor the legislative history

provides any guidance as to the meaning of the phrase “on the basis of a

partnership return”. See id. The opinion of the Court does not attempt to come up

with an appropriate definition. Instead, it simply reads this phrase out of the

statute on the ground that “[l]ooking behind the notice is disfavored”.10 See id. at

42.

      Under the opinion of the Court’s approach, if the IRS issues an FPAA at the

end of a partnership audit, then the IRS is said to have made a determination to

apply the TEFRA procedures for purposes of section 6231(g), and vice versa,

regardless of which procedures the IRS actually used throughout the audit. It

matters not to the opinion of the Court whether the IRS even consulted the


      10
          We note that there are exceptions to the rule that we generally do not
look behind a notice of deficiency. An exception applies, for example, where
there is “substantial evidence of unconstitutional conduct on respondent’s part”.
See Greenberg’s Express, Inc. v. Commissioner, 62 T.C. 324, 328 (1974). We
believe that another exception is appropriate for purposes of sec. 6231(g) because
the statute and the legislative history specifically speak to the audit procedures to
be followed by the IRS. See infra pp. 81-82.
                                         - 81 -

partnership’s return. Such an approach is contrary to the basic principle of

statutory construction that all words of a statute are to be given meaning. See

Market Co. v. Hoffman, 101 U.S. 112, 115 (1879) (“It is a cardinal rule of

statutory construction that significance and effect shall, if possible, be accorded to

every word.”).

      This approach would also render meaningless any distinction between the

TEFRA procedures and the normal deficiency procedures with respect to an audit.

The legislative history to the statute is clear that a partnership’s return is to be

determinative of the audit procedures the IRS is to apply. See H.R. Rept. No. 105-

148, supra at 587-588, 1997-4 C.B. (Vol. 1) at 909-910. Similarly, the heading of

the statute states that a “[p]artnership return [is] to be determinative of whether

subchapter applies.” Sec. 6231(g). The subchapter in question is subchapter C of

chapter 63, otherwise known as the “unified partnership audit and litigation

procedures of the Tax Equity and Fiscal Responsibility Act of 1982 (TEFRA)”.

Rawls Trading, L.P. v. Commissioner, 138 T.C. 272 (emphasis added).

      If, as the opinion of the Court contends, the IRS does not make its

determination until it issues an FPAA or a notice of deficiency, then the

determination, even if made on the basis of a partnership’s return, would have no

bearing on the audit procedures the IRS is to apply. An FPAA and a notice of
                                        - 82 -

deficiency are the final notices that conclude an audit. The opinion of the Court’s

reading of the statute would turn it into a provision that speaks solely to the proper

litigation procedures going forward. This is simply not a logical construction of

the statute. See United States v. Koyomejian, 946 F.2d 1450, 1458 (9th Cir. 1991)

(“The role of the courts is to give legislative enactments a sensible and logical

construction whenever it is possible to do so through the use of ordinary tools of

reasoning and statutory construction, rather than to adopt a sterile and

unreasonable interpretation that Congress itself would clearly find

unacceptable.”).

      I believe that Congress intended the IRS to make its determination at the

outset of an audit by examining a partnership’s return and the attached Schedules

K-1, Partner’s Share of Income, Credits, Deductions, etc. This Court reached the

same conclusion in Harrell v. Commissioner, 91 T.C. 242 (1988),11 for purposes of

two very similar TEFRA provisions. The issue in Harrell was how to apply the

now-repealed same share rule of the small partnership exception. The same share

rule was satisfied if “each partner’s share of each partnership item * * * [was] the




      11
        Z-Tron Computer Research & Dev. Program v. Commissioner, 91 T.C.
258 (1988), is a companion case to Harrell and was filed on the same day.
                                        - 83 -

same as his share of every other item.” Sec. 6231(a)(1)(B)(i)(II) (1982). We held

in Harrell v. Commissioner, 91 T.C. 246:

      [F]or purposes of determining whether a partnership is a small
      partnership and whether the same share rule is satisfied, the test
      should be applied by determining whether the partnership reported
      more than one partnership item for the year and, if so, how those
      items were shared by each partner. This determination should be
      made by respondent as of the date of commencement of the audit of
      the partnership (but not necessarily on that date) by examining the
      partnership return and the corresponding Schedules K-1, and any
      amendments thereto received prior to this date. [Emphasis added.]

      In reaching our holding in Harrell, we looked at the purpose of the small

partnership exception in the context of TEFRA as a whole. We explained that the

small partnership exception “serves the limited purpose of determining to whom to

issue a statutory notice or whether to issue an FPAA”. Id. at 247. Because of that,

and for the sake of judicial economy, we would not for purposes of the same share

rule “permit a partner or representative of a partnership or respondent to claim a

result other than that identified in the return and Schedules K-1 as filed and

amended prior to the date of commencement of the partnership audit.” Id. We

reasoned that “relying on the partnership returns and accompanying Schedules

K-1” would minimize “the extent to which respondent must interpret the

partnership agreement each year”, id. at 248, and we concluded that said approach
                                        - 84 -

“best serves the purpose of simplicity that is behind the partnership audit and

litigation provisions”, id.

      We also looked at section 6233, which prescribes in general that where an

entity files a return as a partnership, it will be subject to the TEFRA procedures

even though it is later determined that the putative partnership is not a partnership

for tax purposes. We found that for purposes of section 6233: “Congress

mandated that the information on the tax return would be determinative of the

procedures to be followed, even if the underlying facts later prove the return to be

incorrect.” Id. We concluded that the approach in Harrell with respect to the same

share rule was “totally consistent with the approach mandated by Congress in

section 6233, i.e., making the determination regarding the application of the

TEFRA procedures on the basis of the partnership information return.” Id.

(emphasis added).

      I believe that Congress intended the approach in Harrell to apply for

purposes of section 6231(g). Section 6231(g) is similar to section

6231(a)(1)(B)(i)(II) (1982) (i.e., the same share rule of the small partnership

exception) and section 6233, discussed above, in that all three provisions revolve

around the IRS’ selection of either the TEFRA procedures or the normal

deficiency procedures by which to audit a partnership return. Moreover, for all
                                        - 85 -

three provisions, Congress sought to make the information on a partnership’s

return determinative of the audit procedures the IRS is to apply.

      Unlike the opinion of the Court’s approach, the Harrell approach gives

effect to the phrase “on the basis of a partnership return”. Moreover, the IRS’

determination would actually govern the procedures to be used throughout the

audit, as Congress had intended. And under the Harrell approach, there is no

question that the IRS made a determination, on the basis of Stone Canyon’s return,

to apply the normal deficiency procedures. See supra pp. 77-79; see also op. Ct. p.

41 (“Undoubtedly, the IRS initially treated the examination underlying this case as

though it was not a TEFRA examination.”).

             2.    Reasonableness

      The second half of the inquiry under section 6231(g)(2) is one of

reasonableness. The statute applies only if the IRS’ determination to follow the

normal deficiency procedures was reasonable. The opinion of the Court holds that

“the only reasonable conclusion is that TEFRA applies to Stone Canyon.” See op.

Ct. p. 48. The opinion of the Court acknowledges all of the inconsistencies on

Stone Canyon’s return, but chooses to disregard them, looking solely at the

attached Schedules K-1. Id. pp. 47-48. The opinion of the Court also chooses to

disregard the IRS’ lack of candor in this case, calling it a “sideshow”. Id. pp. 19-
                                        - 86 -

20. I do not dismiss such conduct so lightly, especially where, as here, it has a

direct bearing on one of the issues in this case--the question of reasonableness.

      On December 1, 2004, during the audit, the IRS’ revenue agent participated

in a conference call with IRS Office of Chief Counsel attorneys and the IRS Son-

of-BOSS TEFRA coordinator. The revenue agent filed an affidavit in this case

claiming that she wanted to discuss “how to proceed with this case in order to

disallow the net operating loss carryforward deductions claimed on Petitioners’

Form 1040 for the 2000 tax year, in view of * * * [her] determination that the

limitations period for issuing a notice of final partnership administrative

adjustment (FPAA) for the 1999 tax year had expired.” The revenue agent

explains in her affidavit that two months later, the TEFRA coordinator advised her

that the IRS should issue an FPAA for 1999 in order to disallow the NOL

carryforward deduction for 2000.

      Actually, though, the IRS wanted to disallow a $17 million loss deduction

on the Bedrosians’ 1999 return, an amount that dwarfs the approximately $80,000

NOL carryforward deduction in comparison. The problem was that the IRS had
                                            - 87 -

been using the wrong audit procedures for more than a year and had allowed the

correct period of limitations to lapse.12

      On February 1, 2005, approximately a year and a half into the audit, the

IRS’ revenue agent called the Bedrosians’ POA and told her that the IRS would

soon issue an NBAP for 1999. The POA inquired as to why the IRS would issue

an NBAP (a partnership-level notice) when the IRS was in the process of issuing

audit reports with respect to the Bedrosians’ individual income tax return for 1999.

The revenue agent responded that “the NBAP was procedural and that the TEFRA

examination would be ‘opened and shut’.” The POA in all likelihood had no idea

what the revenue agent meant by that.

      The very next day the revenue agent mailed the NBAP to the Bedrosians but

not to their POA. The revenue agent instead mailed the POA proposed individual

audit reports for 1999. Approximately two weeks later, the POA mailed the

revenue agent a letter stating that the Bedrosians had forwarded the NBAP to her

and inquiring whether the revenue agent needed, among other things, executed

Forms 2848 for Stone Canyon, the LLC, and the S corporation. The revenue agent




      12
         The general three-year periods of limitations under secs. 6229(a) and
6501(a) had both expired.
                                        - 88 -

received the POA’s letter but decided not to respond to it.13 The following month,

though, the revenue agent mailed the POA finalized audit reports making

adjustments at the individual level.

      In April 2005 the IRS issued an FPAA and a notice of deficiency separated

by only 11 days.14 The IRS disallowed the $17 million loss deduction for 1999 in

the FPAA and in the notice of deficiency, the former at the partnership level and

the latter at the individual level. The IRS knew or should have known that it was

not proper to disallow this exact same loss deduction in both notices. See H.R.

Conf. Rept. No. 97-760, supra at 611, 1982-2 C.B. at 668. In August 2005 the IRS

assessed, and the Bedrosians paid, more than $4 million in tax and interest as a

result of the $17 million loss deduction adjustment.

       On October 19, 2006, at a hearing over which I presided, I asked

respondent’s counsel why the IRS had issued a notice of deficiency 11 days after it

had issued an FPAA. Respondent’s counsel offered three reasons. First, the $17

million loss was incurred at the level of the S corporation and not the partnership.




      13
         The POA’s letter was stamped “received” on February 22, 2005, by the
IRS office in which the revenue agent worked.
      14
           Both notices were actually drafted on the same day.
                                         - 89 -

Second, the characterization of the transaction fees was not clear. And the third

reason offered by respondent’s counsel was as follows:

            I think significantly, Your Honor, on the taxpayers’ 1065, Form
      1065, Schedule B, Question 4, ‘Is this partnership subject to the
      consolidated audit procedures of Section 6221 through 6233?’
      Answer, ‘No.’ They put on their return that they weren’t subject to
      the TEFRA procedures.

So it seemed, at least in part, that the IRS followed both procedures in the audit

because it was not clear, on the basis of Stone Canyon’s partnership return, which

of the procedures was the correct one.

      At a September 21, 2010, hearing before Chief Special Trial Judge Peter J.

Panuthos, counsel for respondent made this point explicitly clear:

            The difficulty with the situation as the Service saw it was that
      the partnership return, on the partnership return when asked if this
      was a TEFRA partnership it had been marked no this was not a
      TEFRA partnership. Therefore, given the fact that also there was a
      TMP appointed, the Service did not quite have a complete handle on
      whether or not this was a TEFRA partnership, so they are caught
      between a rock and a hard place.

Then on September 20, 2012, in respondent’s objection to Chief Special Trial

Judge Panuthos’ recommended findings of fact and conclusions of law,

respondent’s counsel once again affirmed:

            Respondent was unsure at the time the notice of deficiency was
      issued, whether the partnership was subject to the Code’s TEFRA
      partnership procedures and, if subject to the TEFRA procedures,
                                        - 90 -

      whether certain items would be regarded by the Court as partnership
      items or affected items. Indeed, Mr. Bedrosian signed the
      partnership’s Form 1065, on which a box was checked stating that the
      partnership was not subject to the TEFRA partnership procedures.

After the Court brought section 6231(g)(2) to the parties’ attention, respondent

changed his position. The uncertainties surrounding Stone Canyon’s partnership

return disappeared. On brief, respondent explained his new position as follows:

            [S]ince the information reported on the partnership return
      shows that both partners in the partnership were pass-thru partners,
      the small partnership exception does not apply to the partnership.
      Therefore, based on the partnership return, * * * [the IRS] could have
      reasonably determined only that the partnership was subject to the
      TEFRA partnership provisions.

Stone Canyon’s representation that it was not subject to the TEFRA procedures no

longer seemed to matter. In fact, respondent suggested on brief that the IRS might

not have even considered it:

             The statement on the subject partnership return that the
      partnership taxable year is not subject to the TEFRA procedures
      cannot, in context, serve as evidence that * * * [the IRS] made a
      reasonable determination, on the basis of the partnership return, that
      the TEFRA procedures do not apply. While * * * [the IRS] could
      have considered such a statement in making * * * [its] determination,
      there is no authority for binding * * * [the IRS] to such a statement
      when the partnership return also provided a statement that there was
      at least one pass-thru partner.

Then, in respondent’s response to petitioners’ allegations of fraud (i.e.,

respondent’s apology to the Court), respondent made the bold claim:
                                        - 91 -

            Respondent has consistently taken the position that * * * [the]
      Stone Canyon Partnership is subject to the TEFRA provisions of the
      Code.

Needless to say, respondent’s claim is simply not true.

      In short, the IRS has been less than open and candid with both the

Bedrosians and this Court. The opinion of the Court concludes that the IRS’

conduct has no bearing on the outcome of this case. The opinion of the Court

contends that “the Schedules K-1 that were included with and are part of the

partnership return make it clear that the partnership must have been subject to

TEFRA as a matter of law” and that “the only reasonable conclusion is that

TEFRA applies to Stone Canyon.” See op. Ct. pp. 47-48. I respectfully disagree.

      I do not believe the opinion of the Court’s bright-line test is appropriate.

The opinion of the Court seems to mistakenly equate the term “reasonable” with

the term “correct”. If every incorrect determination were also found to be

unreasonable, then section 6231(g)(2) would serve no purpose. Section

6231(g)(2), by its terms, applies only if a determination is both incorrect and

reasonable. I believe the question of reasonableness is most appropriately

determined under all of the facts and circumstances. See, e.g., Pac. Grains, Inc. v.

Commissioner, 399 F.2d 603, 606 (9th Cir. 1968) (stating that the reasonableness

of compensation is a question of fact to be determined on the basis of all the facts
                                       - 92 -

and circumstances), aff’g T.C. Memo. 1967-7; Patel v. Commissioner, 138 T.C.
395, 417 (2012) (stating that reasonable cause and good faith are determined on a

case-by-case basis, taking into account all pertinent facts and circumstances);

Price v. Commissioner, 102 T.C. 660, 662 (1994) (stating that for purposes of an

award of litigation costs, the determination of the reasonableness of the

Commissioner’s position is based on all the facts and circumstances), aff’d

without published opinion sub nom. TSA/Stanford Assocs., Inc. v. Commissioner,

77 F.3d 490 (9th Cir. 1996); Montgomery v. Commissioner, 65 T.C. 511, 519

(1975) (stating that the existence of a reasonable prospect of recovery depends on

the facts and circumstances); Carithers-Wallace-Courtenay v. Commissioner, 5
T.C. 942, 945 (1945) (stating that the reasonableness of an addition for a bad debt

reserve depends upon the facts and circumstances); EMI Corp v. Commissioner,

T.C. Memo. 1985-386 (stating that whether a corporation’s accumulation of

earnings for a contingent liability is reasonable depends upon all the facts and

circumstances).

      When I look at all of the facts and circumstances of this case, there is no

question in my mind that a determination to apply the normal deficiency

procedures on the basis of Stone Canyon’s return would be reasonable. The

information on Stone Canyon’s Form 1065, U.S. Partnership Return of Income,
                                        - 93 -

for 1999, including the attached Schedules K-1, was confusing and contradictory.

As even the opinion of the Court points out, the return “contained conflicting, and

necessarily erroneous information.” See op. Ct. p. 47.

      Stone Canyon expressly reported that it was not subject to the TEFRA

procedures, and yet it designated a TMP, which exists only in the world of TEFRA

partnerships. Stone Canyon attached a Schedule K-1 to its return listing an LLC

as one of its partners. However, Stone Canyon identified the LLC as an

“INDIVIDUAL”, which would not be a passthrough partner. See sec. 6231(a)(9).

The opinion of the Court brushes aside these inconsistencies and places all of its

reliance on a second Schedule K-1 in which Stone Canyon identified its other

partner as an “S CORPORATION”. How could one know, looking solely at the

partnership return, whether this information was not also incorrect?

      The information on Stone Canyon’s return was plainly unreliable. I fail to

see why Stone Canyon’s representation that it was not subject to TEFRA is any

less credible, and entitled to any less reliance, than the other information on the

return. The statements respondent’s counsel made to this Court in 2006, 2010, and

2012 clearly indicate that the IRS relied on Stone Canyon’s representation. To

impose upon the IRS an affirmative duty to seek out additional information from

Stone Canyon or its partners for the sole purpose of discerning what information
                                       - 94 -

on the return was correct so that the IRS could apply the correct procedures in the

audit would undercut the very purpose of section 6231(g). I believe that it would

be reasonable for the IRS to apply either the normal deficiency procedures or the

TEFRA procedures on the basis of the return.

      My conclusion is bolstered by the Court of Appeals for the Seventh

Circuit’s opinion in Cole v. Commissioner, 637 F.3d 767 (7th Cir. 2011), aff’g

T.C. Memo. 2010-31. In that case, the taxpayer husband incorrectly represented

on a Form 1065 that an LLC (taxed as a partnership) owned by him, his wife, and

his wife’s family trust was not subject to the TEFRA procedures.15 Id. at 770, 779.

The taxpayers argued on appeal that the Tax Court erred in taking jurisdiction over

the items originating from the LLC because the IRS failed to apply the TEFRA

procedures to the LLC. Id. at 779. The Court of Appeals summarily dismissed the

taxpayers’ argument, finding that the taxpayers’ attempt to raise TEFRA, when the

taxpayer husband expressly stated that the LLC was not subject to TEFRA, was

“misguided”. Id.




      15
        A trust, like an S corporation, is a passthrough partner. See sec.
6231(a)(9).
                                        - 95 -

             3.    Whether Section 6231(g)(2) Confers Jurisdiction

      I would find that all three requirements of section 6231(g)(2) have been met

in this case: (1) the IRS made a determination to follow the normal deficiency

procedures on the basis of Stone Canyon’s return; (2) it was reasonable for the IRS

to do so; and (3) the determination turned out to be erroneous. Where, as here, the

requirements of the statute are met, “the provisions of this subchapter shall not

apply to such partnership (and its items) for such taxable year or to partners of

such partnership”. The statute should be construed to mean exactly what it says

and the conclusion here should be: The TEFRA procedures do not apply to Stone

Canyon and its partners for 1999. See Conn. Nat’l Bank v. Germain, 503 U.S.
249, 253-254 (1992) (“[C]ourts must presume that a legislature says in a statute

what it means and means in a statute what it says there.”).

      Consequently, Stone Canyon would be treated as though it were subject

solely to the normal deficiency procedures for 1999. Therefore, there would be no

distinction between partnership items, nonpartnership items, and affected items of

Stone Canyon. See sec. 6231(a)(3), (4) and (5). Nor would any items of Stone

Canyon be properly determinable in a partnership-level proceeding. See sec.

6221. Instead, all items of Stone Canyon would be taken into account by the

partners of Stone Canyon in accordance with their distributive shares, see secs.
                                        - 96 -

701-704, and would be properly determinable on a partner-by-partner basis at the

individual level, see sec. 6212. And that is exactly how the IRS audited and

adjusted Stone Canyon’s items in this case. I would hold that this Court has

jurisdiction over all of the items in the notice of deficiency through the application

of section 6231(g)(2).

III.   Conclusion

       The IRS’ conduct in this case led both the Bedrosians and this Court down

the wrong path. This Division of the Court issued the opinion in this case and the

two related cases. At the time we knew little of what happened during the audit.

There had never been a trial in this case. Fortunately, neither the law of the case

doctrine nor any other judicial doctrine of which I am aware prevents this Court

from reaching the right result in the end. I do not know whether the Bedrosians

are entitled to any of the loss deductions they claimed, but I wholeheartedly

believe they are entitled to their day in court to make their case.

       Judge Halpern writes in his concurring opinion that the Bedrosians missed

their opportunity to have their day in court by failing to timely petition in response

to the FPAA. See Halpern op. pp. 56-57. Judge Halpern overlooks the fact that

the IRS led the Bedrosians to believe that the April 19, 2005, notice of deficiency,

in response to which they filed a timely petition, was the appropriate notice. It is
                                        - 97 -

the IRS, and not the taxpayer, that chooses audit procedures. In this case, the IRS

chose the normal deficiency procedures and applied those procedures, and only

those procedures, for approximately a year and a half. But at that late stage of the

audit, the IRS changed course in an attempt to gain an unfair advantage over the

Bedrosians. The IRS began a partnership-level audit, allegedly to disallow NOL

carryforward deductions on the Bedrosians’ Form 1040 for 2000, and told the

Bedrosians’ POA that said audit would be “opened and shut”. All the while, the

IRS continued to examine Stone Canyon at the individual level until the very last

day of the audit. I would hold that section 6231(g)(2) applies to treat this case

exactly as the IRS treated it from the outset--as an individual deficiency case.

      Because the interests of substantial justice so require, I respectfully dissent.

      THORNTON, COLVIN, and FOLEY, JJ., agree with this dissent.